Exhibit 10.95



SUBLEASE AGREEMENT



BETWEEN



ALLSTATE INSURANCE COMPANY

("SUBLANDLORD")



AND



E-LOAN, INC.

("SUBTENANT")



 

 




--------------------------------------------------------------------------------




SUBLEASE

 

THIS SUBLEASE

("Sublease"), entered into as of November 11, 2002 (the "Effective Date"), is
made by and between ALLSTATE INSURANCE COMPANY ("Sublandlord"), and, E-LOAN,
INC. ("Subtenant"), with reference to the following facts:



A. Pursuant to that certain Multi- Tenant Industrial Gross Lease dated November
25, 1998, as amended by the Amendment No. 1 to Multi-Tenant Industrial Gross
Lease dated November 25, 1998 (the "Master Lease"), Glenborough Properties,
L.P., successor to Creekside South Trust ("Landlord"), as landlord, leased to
Sublandlord, as tenant, certain space (the "Master Lease Premises") consisting
of approximately 17,315 rentable square feet on the first floor of the Building
located at 5875 Arnold Road, Dublin, CA, 94568 (the "Building"). The Master
Lease provides, among other things, that all or any portion of the Master Lease
Premises may not be subleased without the prior written consent of the Master
Landlord, which consent shall be in form satisfactory to Landlord, Sublandlord,
and Subtenant ("Landlord's Consent"). A copy of the Master Lease is attached
hereto as Exhibit A and incorporated herein by reference. Any capitalized terms
used in this Sublease but not defined herein shall have the meanings attributed
to them in the Master Lease.

B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes to
sublease to Subtenant, approximately 17,315 rentable square feet consisting of
all Master Lease Premises (the "Subleased Premises") for a term commencing on
December 14, 2002 or sooner if agreed to by Sublandlord and Subtenant, as stated
in a memorandum of Sublease Commencement signed by both Sublandlord and
Subtenant. The Subleased Premises are particularly identified and described on
the floor plan attached hereto as Exhibit B and incorporated herein by
reference.

C. In addition, Subtenant also wishes to lease from Sublandlord, and Sublandlord
wishes to lease to Subtenant, certain equipment and other items (the
"Equipment") presently located in the Subleased Premises. The Equipment and the
terms and conditions are more particularly described in Exhibit C, which is
attached hereto and incorporated herein by reference.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant, hereby agree as follows:

1. Sublease of Subleased Premises. Subject to Sublandlord first obtaining the
Landlord's Consent to this Sublease, Sublandlord hereby subleases to Subtenant
and Subtenant hereby subleases from Sublandlord for the Sublease Term (as
defined in Section 2 hereof), at the rental, and upon all of the terms and
conditions set forth herein, the Subleased Premises.



2. Sublease Term. The term of this Sublease ("Sublease Term") shall commence on
December 14, 2002 or such earlier date as stated in a memorandum of Sublease
Commencement signed by both Sublandlord and Subtenant (the "Commencement Date")
and expire, unless sooner terminated as provided herein, on March 24, 2004 (the
"Expiration Date"); provided, however, that the Expiration Date shall be
extended to March 30, 2004 if Subtenant gives Sublandlord notice of the exercise
of its option to purchase the Equipment, as set forth in Exhibit C, on or before
February 1, 2004.

3. Subrental.

(a) Rent Payments for Subleased Premises and Equipment. As consideration for the
sublease of the Subleased Premises and the lease of the Equipment hereunder,
Subtenant shall pay Sublandlord, without any addition, setoff or deduction
except as expressly set forth herein, the total rental amount of Twenty-One
Thousand, Six Hundred Forty- Three and 75/100 Dollars ($21,643.75) per month
("Rent"). Notwithstanding the date that Subtenant commences occupancy of the
Subleased Premises or the date that Sublandlord obtains Landlord's Consent,
Subtenant's obligation to pay the Rent and any other sums Subtenant is obligated
to pay shall commence on April 1, 2003 and shall continue on a monthly basis
under the terms of this Sublease. Rent shall be due and payable, without demand,
offset, set-off or deduction except as expressly set forth herein, in advance on
the first day of each calendar month (the "Due Date") beginning on April 1,
2003. If any Due Date shall fall due on a Saturday, Sunday or legal holiday, the
Rent payment shall be made on the next business day. Rent under this Sublease is
a fixed amount, and is not subject to adjustment under Sections 5,6 or 7 of the
Master Lease. In the event Sublandlord is entitled to rent abatement under the
Master Lease (or otherwise) due to a casualty event or failure to provide the
Master Premises with services (each, an "Abatement Event"), then, to the extent
such Abatement Event impacts the Subleased Premises, Subtenant shall be entitled
to a proportionate Rent abatement.

(b) Prorations. If the termination or expiration of this Sublease occurs on a
day other than the last day of a calendar month, the Rent for such fractional
month shall be prorated on a per diem basis.

(c) Payment Rent and all other sums due and owing pursuant to the terms of this
Sublease shall be payable in lawful money of the United States, by regular bank
check of Subtenant, to Sublandlord at the address stated in Section 14 herein or
to such other persons or at such other places as Sublandlord may designate in
writing. Section 3 of the Master Lease shall not apply to Subtenant.

4. Operating Expenses. Subtenant shall be responsible for the payment of all
utility costs, janitorial service, refuse removal, and all charges related to
the use and maintenance of the ADT Security System and the Liebert UPS and
Supplemental Air Conditioning Unit for the Subleased Premises. Except as
provided in this Section, Section 6 of the Master Lease shall not apply to
Subtenant.







5. Use and Occupancy. The Subleased Premises shall, notwithstanding any contrary
provision of the Master Lease, be used and occupied only for general office and
executive purposes by Subtenant, Subtenant's employees and visitors and for no
other use or purpose.



6. Security Deposit. On or before the Commencement Date, Subtenant shall deposit
the sum of Twenty-One Thousand, Six Hundred Forty-Three and 75/100 Dollars
($21,643.75), ("Deposit") as security for performance of Tenant's obligations
under this lease. In the event Subtenant fully complies with all terms and
conditions of this Sublease, the Deposit shall be refunded to Subtenant, without
interest unless otherwise required by law, upon expiration of this Sublease.
Sublandlord may, but is not obligated to, apply a portion of the Deposit to cure
any default hereunder and Subtenant shall pay on demand the amount necessary to
restore the Deposit in full within ten (10) business days after notice by
Sublandlord. If Subtenant has not defaulted under the terms of this Sublease as
of the commencement of the last month of the Sublease Term, the Sublandlord
shall apply the Deposit to the last month's Rent. If Subtenant has ever
defaulted under the terms of this Sublease, whether or not said default was
cured, Sublandlord shall have the right to withhold the Deposit until the
Subtenant has vacated the Sublease Premises in accordance with this Sublease.
The Security Deposit provisions of Section 3.3 of the Master Lease shall not
apply to Subtenant.



7. Master Lease and Sublease Terms.

7.1 Subject to Master Lease. The terms, conditions and respective obligations of
Sublandlord and Subtenant to each other under this Sublease shall be the terms
and conditions of the Master Lease, as it pertains to the Subleased Premises
except for those provisions of the Master Lease which are contradicted by this
Sublease, in which event the terms of this Sublease shall control over the
Master Lease, so long as this Sublease is in effect. Therefore, for the purposes
of this Sublease: (a) wherever in the Master Lease the word "Landlord" is used
it shall be deemed to mean the Sublandlord herein; (b) wherever in the Master
Lease the word "Tenant" is used it shall be deemed to mean the Subtenant herein;
(c) wherever in the Master Lease the word "Term" is used it shall be deemed to
mean the Sublease Term herein; and (d) wherever in the Master Lease the word
"Premises" is used it shall be deemed to mean the Subleased Premises herein, in
each case as the same pertains to the Subleased Premises. Any non-liability,
release, indemnity or hold harmless provision in the Master Lease for the
benefit of Landlord or Tenant that is incorporated herein by reference, shall be
deemed to inure to the benefit of Sublandlord and Subtenant, as appropriate, and
any other person intended to be benefited by said provision, for the purpose of
incorporation by reference in this Sublease. Any right of Landlord under the
Master Lease of access or inspection and any right of Landlord under the Master
Lease to do work in the Master Lease Premises or in the Building and any right
of Landlord under the Master Lease in respect of rules and regulations, which
are incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord and Subtenant, as appropriate, and any other person intended to be
benefited by said provision, for the purpose of incorporation by reference in
this Sublease. For the purposes of incorporation herein, the terms of the Master
Lease are subject to the following additional clarifications and modifications:

(i) In all provisions of the Master Lease (under the terms thereof and without
regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(ii) In all provisions of the Master Lease requiring Tenant to submit, exhibit
to, supply or provide Landlord with evidence, certificates, or any other matter
or thing, Subtenant shall be required to submit, exhibit to, supply or provide,
as the case may be, the same to both Landlord and Sublandlord. In any such
instance, Sublandlord shall reasonably determine if such evidence, certificate
or other matter or thing shall be satisfactory.

(iii) Sublandlord shall have no obligation to restore or rebuild any portion of
the Subleased Premises after any casualty, destruction, or taking by eminent
domain.

(iv) In all provisions of the Master Lease requiring Tenant to designate
Landlord as an additional or named insured on its insurance policy, Subtenant
shall be required to so designate Landlord and Sublandlord on its insurance
policy.

(v) The Option to Extend in Section 19 of the Master Lease shall not apply to
this Sublease.



(vi) Sublandlord and Subtenant expressly acknowledge and agree that the
Satellite License Agreement of in Section 21 of the Master Lease shall apply to
this Sublease.

7.2 Compliance with Master Lease. During the Sublease Term, Subtenant agrees to
perform and comply with, for the benefit of Sublandlord and Landlord, the
obligations of Sublandlord, as "Tenant," under the Master Lease, as they pertain
to the Subleased Premises, to the extent such obligations are incorporated
herein, except where Sublandlord has expressly retained such obligations.
Subtenant agrees that it will occupy the Subleased Premises in accordance with
the terms of the Master Lease as incorporated herein and will not suffer to be
done or omit to do any act which may result in a violation of or a default under
any of the terms and conditions of the Master Lease. Provided that Subtenant is
not in default under this Sublease, Sublandlord agrees that it will comply with
the terms of the Master Lease and will not suffer to be done or omit to do any
act which may result in a violation of or a default under any of the terms and
conditions of the Master Lease. Subtenant further covenants and agrees to
indemnify Sublandlord against and hold Sublandlord harmless from any claim,
demand, action, proceeding, suit, liability, loss, judgment, expense (including
reasonable attorneys' fees) and damages of any kind or nature whatsoever arising
out of, by reason of, or resulting from, Subtenant's failure to perform or
observe any of the terms and conditions of the Master Lease or this Sublease.
Sublandlord will indemnify Subtenant for its breach of obligations under the
Master Lease not caused by Subtenant; or, if Subtenant was not the sole cause of
the breach but contributed thereto, Sublandlord's indemnification shall only
apply to that portion of the breach which was not a result of Subtenant's
contribution. Any other provision in this Sublease to the contrary
notwithstanding, Subtenant shall pay to Sublandlord as Rent hereunder any and
all sums which Sublandlord may be required to pay the Landlord arising out of a
request by Subtenant for additional Building services from Landlord, and which
Landlord bills to Sublandlord (e.g., charges associated with non- scheduled
common area maintenance).





7.3 Services. Subtenant agrees that Sublandlord shall not be required to perform
any of the covenants, agreements and/or obligations of Landlord under the Master
Lease and, insofar as any of the covenants, agreements and obligations of
Sublandlord hereunder are required to be performed under the Master Lease by
Landlord thereunder, and Subtenant acknowledges and agrees that Subtenant will
look solely to Landlord for such performance. Sublandlord shall not be
responsible for any failure or interruption, for any reason whatsoever, of the
services or facilities that may be appurtenant to or supplied at the Building by
Landlord or otherwise, including, without limitation, heat, air conditioning,
ventilation, life-safety, water, electricity, elevator service and cleaning
service, if any; and no failure to furnish, or interruption of, any such
services or facilities shall give rise to any (i) abatement, diminution or
reduction of Subtenant's obligations under this Sublease (except to the extent
set forth herein), or (ii) liability on the part of Sublandlord. Notwithstanding
the foregoing, Sublandlord shall promptly take such action as may reasonably be
indicated, under the circumstances, to secure such performance upon Subtenant's
request to Sublandlord to do so and shall thereafter diligently prosecute such
performance on the part of Landlord.

8. Termination of Master Lease. If for any reason the Term of the Master Lease
shall terminate prior to the Expiration Date, this Sublease shall thereupon be
terminated, and unless such termination of the Master Lease is due to a breach
or Default by Sublandlord hereunder or thereunder, Sublandlord shall not be
liable to Subtenant by reason thereof. Sublandlord shall have no obligation
hereunder to exercise any option contained in the Master Lease.

9. Consents. In any instance when Sublandlord's consent or approval is required
under this Sublease, Sublandlord's refusal to consent to or approve any matter
or thing shall be deemed reasonable if, among other matters, such consent or
approval is required from Landlord under the provisions of the Master Lease as
incorporated herein, but such consent has not been obtained from Landlord.
Sublandlord shall not unreasonably withhold, condition or delay its consent to
or approval of a matter if such consent or approval is required under the
provisions of the Master Lease or this Sublease. If Subtenant shall seek the
approval by or consent of Sublandlord and Sublandlord shall fail or refuse to
give such consent or approval, Subtenant shall not be entitled to any damages
for any withholding or delay of such approval or consent by Sublandlord, it
being agreed that Subtenant's sole remedy in connection with an alleged wrongful
refusal or failure to approve or consent shall be an action for injunction or
specific performance. The effectiveness of this Sublease is expressly
conditioned upon the parties' receipt, in writing, of Landlord's Consent
thereto, in accordance with Paragraph 16 of the Master Lease. Sublandlord shall
have no liability in the event Landlord refuses to consent to this Sublease.
Sublandlord and Subtenant shall reasonably and mutually cooperate to attempt to
obtain Landlord's written consent after they execute this Sublease and deliver
it to Landlord for Landlord's review and consent.

10. Attorney's Fees. If Sublandlord or Subtenant brings an action or proceeding
to enforce the terms hereof or to declare rights hereunder, the prevailing party
who recovers substantially all of the damages, equitable relief or other remedy
sought in any such action or proceeding, shall be entitled to its reasonable
attorney's fees and costs to be paid by the non-prevailing party, as determined
by the court or arbitrator in accordance with applicable law.

11. Acceptance of Subleased Premises. Subtenant represents to Sublandlord that
Subtenant has been given the opportunity to inspect the Subleased Premises prior
to the Effective Date and has found the same to be satisfactory for all purposes
hereunder (subject, however, to the terms hereof); provided that Sublandlord
shall deliver the Subleased Premises to Subtenant in substantially the same
condition as of the Effective Date, reasonable wear and tear excepted, and the
Subleased Premises shall be delivered to Subtenant in broom clean condition with
all of Sublandlord's furniture, fixtures and equipment not leased herein
removed, the Leased Equipment assembled and in place. Sublandlord shall clean
all carpets prior to the Commencement Date ("Sublandlord's Work"). Except for
removal of Sublandlord's furniture, fixtures and equipment not leased herein,
the requirement of broom clean condition, and the cleaning of all carpets,
Subtenant accepts the Subleased Premises in their "As Is", "Where Is" condition
as of the Commencement Date, subject to any laws, ordinances, orders, rules,
and/or regulations or statutes (state, Federal, municipal, and other agencies
and bodies having jurisdiction over the Subleased Premises), hereinafter
referred to as "Legal Requirements". Sublandlord represents that it has no
knowledge of any current violation(s) of the Legal Requirements or any faults,
including but not limited to both latent and patent defects, and warrants that
if prior to the Effective Date, Sublandlord does acquire any knowledge of any
such violation(s) the Sublandlord shall inform the Subtenant of such
violation(s). Sublandlord shall have no obligation to furnish, render or supply
any work, labor, or services not otherwise described herein. In making and
executing this Sublease, Subtenant has relied solely on such investigations,
examinations and inspections as Subtenant has chosen to make or has made and has
not relied on any representation or warranty concerning the Subleased Premises
or the Building, except as expressly set forth in this Sublease and as set forth
in the following sentence. Sublandlord warrants and represents to Subtenant that
as of the Effective Date (i) the Master Lease is unmodified and in full force
and effect, (ii) no event has occurred or is occurring that would result in
Sublandlord's Default under the Master Lease, (iii) Sublandlord is not in
Default under the Master Lease, and (iv) to Sublandlord's knowledge, the
Landlord is not in Default under the Master Lease. In the event Landlord and
Sublandlord amend the Master Lease after the Effective Date but prior to the
Commencement Date, Sublandlord shall immediately provide Subtenant with notice
of such amendment, and Subtenant shall have the right to terminate this Sublease
at any time prior to the Commencement Data; provided, however, that any
amendment of the Master Lease occurring after the Effective Date shall be
subject ot the terms of this Sublease. The foregoing warranties and
representations shall survive any termination or expiration of this Sublease.
Except for the warranties and representations set forth above and in this
Sublease, Subtenant hereby waives all warranties, express or implied, regarding
the Subleased Premises, including, but not limited to, any warranties of title,
merchantability or fitness for a particular purpose.

12. Alterations. Subtenant acknowledges that Subtenant is not authorized to make
or do any alterations or improvements in or to the Subleased Premises without
first obtaining the written approval of Sublandlord in each instance and of
Landlord when Landlord's approval is required under the Master Lease.

13. Condition of Premises. Upon termination of this Sublease, Subtenant shall
deliver the Subleased Premises to Sublandlord in the same condition as the
Subleased Premises were on the Commencement Date, reasonable wear and tear,
damage from fire and other casualty and approved alterations when Landlord and
Sublandlord specifically waive restoration, excepted. Not later than twenty (20)
days prior to the termination of this Sublease, Sublandlord and Subtenant shall
jointly inspect the Subleased Premises at a mutually agreeable time to determine
the condition of the Subleased Premises. If such mutual inspection discloses the
existence of damage to the Subleased Premises that occurred during the Sublease
Term that is not reasonable wear and tear, and that is not due to fire or other
casualty and therefore not subject to the provisions of Paragraph 13 of the
Master Lease, as incorporated herein, then Subtenant shall promptly repair such
damage at Subtenant's expense. If Subtenant is unable to complete repairs prior
to the termination of this Sublease, Sublandlord may cause such repairs to be
completed and Subtenant shall, upon Sublandlord's demand, immediately reimburse
Sublandlord the amount of such reasonable excess cost.

14. Notices. Any notice by either party to the other required, permitted or
provided for herein shall be valid only if in writing and shall be deemed to be
duly given only if (a) delivered personally, or (b) sent by means of Federal
Express, UPS Next Day Air or other reputable express mail delivery service
guaranteeing next day delivery, or (c) sent by United States Certified or
registered mail, return receipt requested, addressed, as the case may be, to the
following addresses:

Sublandlord:





 

Allstate Insurance Company



Allstate Plaza South, Suite G1D



3075 Sanders Road

 

Northbrook, Illinois 60062-7127

 

Attention: Real Estate and Construction Department

 

Fax Number: (847)-402-0684



Subtenant:

 

Attn: Chief Financial Officer



E-Loan, Inc.

 

5875 Arnold Road

 

Dublin, CA 94568



Fax Number (925) 556-4170







or at such other address for either party as that party may designate by notice
to the other, pursuant to the notice provisions set forth in this Section. A
notice shall be deemed given and effective, if delivered personally, upon hand
delivery thereof (unless such delivery takes place after hours or on a holiday
or weekend, in which event the notice shall be deemed given on the next
succeeding business day); if sent via overnight courier or if mailed by United
States certified or registered mail, on the day of receipt or refusal of
receipt.



15. Complete Agreement. This Sublease and the Exhibits hereto constitute the
entire agreement between the parties and supersede all prior agreements and
understandings related to the Subleased Premises. There are no representations,
warranties, agreements, arrangements or understandings, oral or written, between
the parties or their representatives relating to the subject matter of this
Sublease, which are not fully expressed in this Sublease. This Sublease cannot
be changed nor may any of its provisions be waived orally or in any other manner
other than by a written agreement executed by both parties.



16. Interpretation. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of California, without regard to its conflicts of laws principles. If any
provision of this Sublease or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Sublease and the application of that
provision to other persons or circumstances shall not be affected but rather
shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles, if any, in this Sublease are solely for
convenience of reference and shall not affect its interpretation. This Sublease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease or any part thereof to be
drafted. If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word "person" as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

17. Brokers. Sublandlord and Subtenant each represent to each other that they
have dealt with no real estate broker or salesperson in connection with this
Sublease except for CB Richard Ellis, Inc. as agent for Sublandlord and
Carpenter/Robbins Commercial Real Estate Inc, as agent for Subtenant.

18. Landlord's Consent. Sublandlord and Subtenant acknowledge and agree that the
effectiveness of this Sublease is subject to and conditioned upon Sublandlord
first obtaining Landlord's Consent to this Sublease. Accordingly, if Landlord's
Consent to this Sublease is not obtained by November 15, 2002, each of
Sublandlord and Subtenant shall have the right to terminate this Sublease upon
the giving of notice as provided herein, in which case it shall be null and void
and of no further force and effect, and neither party shall have further
obligation or liability to the other party hereunder.



19. Successors and Assigns. The covenants and agreements herein contained shall
bind and inure to the benefit of Sublandlord and Subtenant, and their respective
executors, administrators, successors and assigns.



20. Counterparts. This Sublease may be executed in separate counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument. This Sublease shall be deemed fully executed when
each party hereto has signed and delivered to the other party at least one
counterpart, even though no single counterpart contains all of the signatures of
both parties hereto.



21. Lease and Purchasing of Equipment. Sublandlord hereby leases to Subtenant,
and Subtenant hereby leases from Sublandlord the Equipment, which is described
on Exhibit C and scheduled on Exhibit C-1 attached hereto, on the terms and
conditions set forth in such Exhibits.



24. Parking. Subtenant shall be granted the same number of parking spaces as
provided Sublandlord in Paragraph 20 of the Master Lease ("Parking Space
Allocation") to be utilized pursuant to the terms of this Sublease.

25. Broker's Fee. Sublandlord shall be responsible for any commissions, fees or
other amounts due and owing CB Richard Ellis or any other individual or entity
claiming or through the Subtenant pursuant to a separate agreement.

[SIGNATURE BLOCKS ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the parties hereby execute this Sublease as of the Effective
Date first above written.



SUBLANDLORD:



ALLSTATE INSURANCE COMPANY



By: __ /s/



Print Name: William B. Moston



Title: Assistant Vice President



 

 

SUBTENANT

:



E-LOAN, INC.

By: _________/s/____________________

Print Name: Matthew Roberts

Title: CFO




--------------------------------------------------------------------------------




CONSENT TO SUBLEASE

In accordance with the provisions of Section 16 of that certain lease agreement
dated November 25, 1998 (the "Lease") between the undersigned, as Landlord, and
the Allstate Insurance Company, as Tenant, the undersigned hereby consents to
the Sublease Agreement (the Sublease) between Tenant, as "Sublessor", and
E-Loan, Inc., as "Sublessee", dated ______________. Provided, however, this
consent shall not be deemed in any way to modify or amend any of the terms or
provisions of the Lease, it being the intent and understanding of the Landlord
in executing this consent that the Sublease is, and shall be, subject and
subordinate in all respects to the Lease, and that in the event of any conflict
between the terms and conditions of the Lease and the terms and conditions of
the Sublease, the terms and conditions of the Lease shall control as between the
Landlord and Tenant. Further, and notwithstanding any structuring of obligations
and responsibilities between Tenant and Sublessee pursuant to the terms of the
Sublease, in accordance with the provisions of Section 16 of the Lease, Tenant
remains fully liable for the performance of all applicable obligations and
responsibilities of the "Tenant" under the lease. Further, this consent by
Landlord shall not be deemed to be a waiver by Landlord of its right to approve
any other subletting or assignment, as set forth in the Lease.

 

Glenborough Properties, L.P.

By: Glenborough Realty Trust Incorporated,

It's General Partner,

By: __________/s/_____________

Its: Vice President




--------------------------------------------------------------------------------




EXHIBIT A



MASTER LEASE







MULTI-TENANT INDUSTRIAL GROSS LEASE (BASE YEAR)

Effective Date: November 25, 1998

(The date set forth below Landlord's signature.)

BASIC LEASE INFORMATION

Landlord:

CREEKSIDE SOUTH TRUST, a Maryland business trust

Landlord's Address For Notice:

Carlyle Realty
4675 MacArthur Court
Newport Beach, California 92660
Attn: Paul Brady
Telephone: (714) 757-0535
Fax: (714) 757-0720

 

with copies to:

 

ZKS Real Estate Partners
3697 Mt. Diablo Boulevard, Suite 100
Lafayette, California 94549
Attn: David A. Kingery
Telephone: (925) 283-8280
Fax: (925) 283-7638

 

Allen, Matkins, Leck, Gamble and Mallory LLP
333 Bush Street, Suite 1700
San Francisco, California 94104
Attn: Richard C. Mallory, Esq.
Telephone: (415) 837-1515
Fax: (415) 837-1516

Landlord's Address For Payment of Rent:

Creekside South Trust
c/o CB Richard Ellis
Department No. 01685
San Francisco, CA 94139-1685

Tenant:

ALLSTATE INSURANCE COMPANY,
an Illinois corporation

Tenant's Address For Notice:

ALLSTATE INSURANCE COMPANY
3100 Zinfandel Drive, Suite 400
Rancho Cordova, California 95670
Attn: Property Manager|
Telephone: (916) 852-4827
Fax: (916) 852-4984

With a copy to:

ALLSTATE INSURANCE COMPANY
3075 Sanders Road, Suite G1D
Northbrook, Illinois 60062
Attn: Real Estate Director
Telephone: (847) 402-8061
Fax: (847) 402-0684

Project:

Southern Parcel of Creekside Business Center

Building:

5875 Arnold Road, Dublin, California

Premises:

Approximately 17,315 rentable square feet in the eastern end of the Building as
shown in Exhibit "A".

Term:

Five (5) years

Estimated Commencement Date:

April 1, 1999

Base Rent Per Month:

Year of Lease Term

Base Rent Per Month

 

1

2

3

4

5

$25,799.35

$26,573.33

$27,370.53

$28,191.65

$29,037.40

Tenant's Share:

Twenty and 23/100 percent (20.23%)

Base Year:

The calendar year 1999

Security Deposit:

None

Broker:

CB Richard Ellis, Inc. for both Landlord and Tenant

Lease Year:

Shall refer to each three hundred sixty-five (365) day period during the Term
commencing on the Commencement Date and on each anniversary thereof.

Parking Spaces:

Seventy (70) spaces

Permitted Uses:

General Office and no other uses shall be permitted without the prior written
consent of Landlord.

Options:

One (1) option to renew for five (5) years

 

EXHIBITS

A - Premises

B - Work Letter

C - Commencement Date Memorandum

D - Rules and Regulations

E - Estoppel Certificate

F - Patriot Products Cover Shown Catalog Number: /DRD- MB

The Basic Lease Information set forth above and the Exhibits attached hereto are
incorporated into and made a part of the following Lease. Each reference in this
Lease to any of the Basic Lease Information shall mean the respective
information above and shall be construed to incorporate all of the terms
provided under the particular Lease paragraph pertaining to such information. In
the event of any conflict between the Basic Lease Information and the provisions
of the Lease, the latter shall control.



1. PREMISES. *

1.1 Premises *

1.2 Common Area *

1.3 Reserved Rights *

2. TERM. *

2.1 Commencement Date *

2.2 Possession *

3. RENT. *

3.1 Rent *

3.2 Late Charge and Interest *

3.3 Security Deposit *

4. UTILITIES *

5. TAXES. *

5.1 Increase in Real Property Taxes *

5.2 Definition of Real Property Taxes *

5.3 Personal Property Taxes *

6. OPERATING EXPENSES. *

6.1 Increase in Operating Expenses *

6.2 Definition of Operating Expenses *

6.3 Operating Expense Exclusions *

7. ESTIMATED EXPENSES. *

7.1 Payment *

7.2 Adjustment *

7.3 Audit Right *

8. INSURANCE. *

8.1 Landlord *

8.2 Tenant *

8.3 General. *

8.4 Indemnity *

8.5 Exemption of Landlord from Liability *

9. REPAIRS AND MAINTENANCE. *

9.1 Tenant *

9.2 Landlord *

10. ALTERATIONS. *

10.1 Trade Fixtures; Alterations *

10.2 Damage; Removal *

10.3 Liens *

10.4 Standard of Work *

11. USE *

12. ENVIRONMENTAL MATTERS. *

12.1 Hazardous Materials *

12.2 Indemnification *

12.3 Landlord Warranty *

13. DAMAGE AND DESTRUCTION. *

13.1 Casualty *

13.2 Tenant's Fault *

13.3 Uninsured Casualty *

13.4 Waiver *

14. EMINENT DOMAIN. *

14.1 Total Condemnation *

14.2 Partial Condemnation *

14.3 Award *

14.4 Temporary Condemnation *

15. DEFAULT. *

15.1 Events of Defaults *

15.2 Remedies. *

15.3 Cumulative *

16. ASSIGNMENT AND SUBLETTING *

16.1 Non-Transfers *

17. ESTOPPEL, ATTORNMENT AND SUBORDINATION. *

17.1 Estoppel *

17.2 Subordination *

17.3 Attornment *

18. MISCELLANEOUS. *

18.1 General. *

18.2 Signs *

18.3 Waiver *

18.4 Financial Statements *

18.5 Limitation of Liability *

18.6 Notices *

18.7 Brokerage Commission *

18.8 Authorization *

18.9 Holding Over; Surrender. *

18.10 Joint and Several *

18.11 Covenants and Conditions *

18.12 Addenda *

19. OPTION TO EXTEND. *

19.1 Option Right *

19.2 Option Rent *

19.3 Exercise of Options *

19.4 Determination of Option Rent *

20. PARKING *

21. SATELLITE LICENSE AGREEMENT. *

21.1 License for Antenna *

21.2 Term of License *

21.3 No Rent or Fee for License for Initial Lease Term *

21.4 Utilities *

21.5 Maintenance and Repairs *

21.6 Non-Interference of Equipment *

21.7 Damage or Injury: Indemnification *

21.8 Insurance . *

21.9 Termination of License *

21.10 Other Applicable Provisions of Lease *



 

 

PREMISES

.



Premises. Landlord hereby leases to Tenant the Premises as shown on Exhibit "A"
attached hereto, but excluding the Common Area and any other portion of the
Project.

Common Area. Tenant may, subject to rules made by Landlord, use the following
areas ("Common Area") in common with Landlord and other tenants of the Project:
refuse facilities, landscaped areas, driveways necessary for access to the
Premises, parking spaces and other common facilities designated by Landlord from
time to time for the common use of all tenants of the Project.

Reserved Rights. Landlord reserves the right to enter the Premises upon
reasonable notice to Tenant (except in case of an emergency) and/or to undertake
the following: inspect the Premises and/or the performance by Tenant of the
terms and conditions hereof; change boundary lines of the Common Areas; install,
use, maintain, repair, alter, relocate or replace any Common Area and any pipes,
ducts, conduits, wires, equipment and other facilities in the Building; grant
easements on the Project, dedicate for public use portions thereof and record
covenants, conditions and restrictions ("CC&R's") affecting the Project and/or
amendments to existing CC&R's which do not unreasonably interfere with Tenant's
use of the Premises; change the name of the Building or Project; affix
reasonable signs and displays; and, during the last nine (9) months of the Term,
show the Premises to prospective tenants.

TERM.

Commencement Date. The Term of the Lease shall commence ("Commencement Date") on
the first day of the first full month following the date on which the Premises
are Substantially Complete (as hereinafter defined) except that if Substantial
Completion occurs on the first day of a month, that date shall be the
Commencement Date, and the Lease shall continue in full force and effect for the
period of time specified as the Term or until this Lease is terminated as
otherwise provided herein. The Premises shall be deemed to be "Substantially
Complete" on the earliest of the date on which: (1) Landlord files or causes to
be filed with the City in which the Premises are located (if required) and
delivers to Tenant an architect's notice of substantial completion, or similar
written notice that the Premises are substantially complete, (2) Tenant
commences business operations in the Premises, or (3) a certificate of occupancy
is issued for the Premises. Landlord shall arrange for the construction of
certain Tenant Improvements (as defined in the Work Letter), if any, in
accordance with and subject to the terms of the Work Letter attached hereto as
Exhibit "B". Tenant shall, upon demand after delivery of the Premises to Tenant,
execute and deliver to Landlord a Commencement Date Memorandum in the form
attached hereto as Exhibit "C" acknowledging (i) the Commencement Date, (ii) the
final square footage of the Premises, and (iii) Tenant's acceptance of the
Premises. If the Premises are not Substantially Complete on the Estimated
Commencement Date, this Lease shall remain in effect, Landlord shall not be
subject to any liability, and the Commencement Date shall be delayed until the
date the Premises are Substantially Complete. Tenant has determined that the
Premises are acceptable for Tenant's use and Tenant acknowledges that, except as
set forth in the Work Letter, neither Landlord nor any broker or agent has made
any representations or warranties in connection with the physical condition of
the Premises or their fitness for Tenant's use upon which Tenant has relied
directly or indirectly for any purpose. Notwithstanding the foregoing, if
Landlord has not delivered the Premises to Tenant with Substantial Completion of
the Tenant Improvements by the date which is six (6) months after Tenant's
approval of the Construction Drawings pursuant to Section 1 of the Work Letter,
subject to any delays caused by Force Majeure and Tenant Delays, then Tenant
shall have the right to terminate this Lease upon thirty (30) days' notice to
Landlord; provided, however, that if upon such 30-day notice Landlord can
substantially complete the Tenant Improvements within ten (10) days of such
notice, Landlord shall notify Tenant of Landlord's ability to so complete the
Tenant Improvement work and Tenant shall have no right to terminate this Lease.

Possession. Tenant's possession of the Premises during the period of time, if
any, from the date on which Landlord tenders possession of the Premises to
Tenant in a Substantially Completed condition (the "Possession Date") to the
Commencement Date, shall be subject to all the provisions of this Lease and
shall not advance the expiration date. Rent shall be paid for such period at the
rate stated in the Basic Lease Information, prorated on the basis of a thirty
(30) day month, and shall be due and payable to Landlord on or before the
Commencement Date. Tenant shall acknowledge in writing the Possession Date in
the form attached hereto as Exhibit "C".

RENT.

Rent. Tenant shall pay to Landlord, at Landlord's Address for Payment of Rent
designated in the Basic Lease Information, or at such other address as Landlord
may from time to time designate in writing to Tenant for the payment of Rent,
the Base Rent, without notice, demand, offset or deduction, in advance, on the
first day of each calendar month. If the Term commences (or ends) on a date
other than the first (or last) day of a month, Base Rent shall be prorated on a
per diem basis with respect to the portion of the first month and/or last month
within the Term. All sums other than Base Rent which Tenant is obligated to pay
under this Lease shall be deemed to be additional rent due hereunder, whether or
not such sums are designated "additional rent." The term "Rent" means the Base
Rent and all additional rent payable hereunder.

Late Charge and Interest. The late payment of any Rent will cause Landlord to
incur additional costs, including administration and collection costs and
processing and accounting expenses and increased debt service ("Delinquency
Costs"). If Landlord has not received any installment of Rent within five (5)
days after such amount is due, Tenant shall pay a late charge of ten percent
(10%) of the delinquent amount, which is agreed to represent a reasonable
estimate of the Delinquency Costs incurred by Landlord; provided, however, that
Landlord shall provide Tenant notice of such delinquent amount one (1) time in
any twelve (12) month period and Tenant shall have five (5) days after receipt
of such notice to pay such delinquent amount before Landlord shall charge Tenant
any such late charge. In addition, all such delinquent amounts shall bear
interest from the date such amount was due until paid in full at a rate per
annum ("Applicable Interest Rate") equal to the lesser of (a) the maximum
interest rate permitted by law or (b) five percent (5%) above the rate publicly
announced by Bank of America, N.A. (or if Bank of America, N.A. ceases to exist,
the largest bank then headquartered in the State of California ("Bank") as its
"Reference Rate." If the use of the announced Reference Rate is discontinued by
the Bank, then the term Reference Rate shall mean the announced rate charged by
the Bank which is, from time to time, substituted for the Reference Rate.
Landlord and Tenant recognize that the damage which Landlord shall suffer as a
result of Tenant's failure to pay such amounts is difficult to ascertain and
said late charge and interest are the best estimate of the damage which Landlord
shall suffer in the event of late payment. If a late charge becomes payable for
any three (3) installments of Rent within any twelve (12) month period, then the
Rent shall automatically become due and payable quarterly in advance.

Security Deposit. Upon the execution of this Lease, Tenant shall pay to Landlord
the Security Deposit. The Security Deposit shall secure the full and faithful
performance of each provision of this Lease to be performed by Tenant. Landlord
shall not be required to pay interest on the Security Deposit or to keep the
Security Deposit separate from Landlord's own funds. If Tenant fails to perform
fully and timely all or any of Tenant's covenants and obligations hereunder,
Landlord may, but without obligation, apply all or any portion of the Security
Deposit toward fulfillment of Tenant's unperformed covenants and/or obligations.
If Landlord does so apply any portion of the Security Deposit, Tenant shall
immediately pay Landlord sufficient cash to restore the Security Deposit to the
amount of the then current Base Rent per month. Upon any increase in Base Rent,
Landlord may require the Security Deposit to be increased by the amount of the
increase in Base Rent per month. After Tenant vacates the Premises, upon the
expiration or sooner termination of this Lease, if Tenant is not then in
default, Landlord shall return to Tenant any unapplied balance of the Security
Deposit.

UTILITIES. Tenant shall pay all charges for heat, water, gas, electricity,
telephone and any other utilities used on or provided to the Premises. Landlord
shall not be liable to Tenant for interruption in or curtailment of any utility
service, nor shall any such interruption or curtailment constitute constructive
eviction or grounds for rental abatement. In the event the Premises is not
separately metered, Tenant shall have the option, subject to Landlord's prior
written consent and the terms of this Lease, to cause the Premises to be
separately metered at Tenant's cost and expense. If Tenant does not elect to
cause the Premises to be separately metered, Tenant shall pay a reasonable
proration of utilities, as determined by Landlord. Notwithstanding the
foregoing, in the event there is an interruption or curtailment in any of the
utilities which is specific to the Building and/or Project (as opposed to an
interruption or curtailment in any of the utilities which extends beyond the
Building or Project) and is caused by an act or omission of Landlord and lasts
for more than five (5) consecutive business days or Tenant is otherwise unable
to access the Premises for more than five (5) consecutive business days, Tenant
shall be entitled to an abatement of Rent.

TAXES.

Increase in Real Property Taxes. Tenant shall pay to Landlord Tenant's Share of
the Increase in Real Property Taxes. The "Increase in Real Property Taxes" is
the increase in Real Property Taxes in any calendar year over the Real Property
Taxes in the Base Year.

Definition of Real Property Taxes. "Real Property Taxes" shall be the sum of the
following: all real property taxes, possessory-interest taxes, business or
license taxes or fees, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit and traffic charges, housing fund
assessments, open space charges, childcare fees, school, sewer and parking fees
or any other assessments, levies, fees, exactions or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen (including
fees "in-lieu" of any such tax or assessment) which are assessed, levied,
charged, conferred or imposed by any public authority upon the Project (or any
real property comprising any portion thereof) or its operations, together with
all taxes, assessments or other fees imposed by any public authority upon or
measured by any Rent or other charges payable hereunder, including any gross
receipts tax or excise tax levied by any governmental authority with respect to
receipt of rental income, or upon, with respect to or by reason of the
development, possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof, or documentary transfer taxes upon this transaction or any document to
which Tenant is a party creating or transferring an interest in the Premises,
together with any tax imposed in substitution, partially or totally, of any tax
previously included within the aforesaid definition or any additional tax the
nature of which was previously included within the aforesaid definition,
together with the costs and expenses (including attorneys and expert witness
fees and costs) of challenging any of the foregoing or seeking the reduction in
or abatement, redemption or return of any of the foregoing, but only to the
extent of any such reduction, abatement, redemption or return. Nothing contained
in this Lease shall require Tenant to pay any franchise, corporate, estate or
inheritance tax of Landlord, or any income, profits or revenue tax or charge
upon the net income of Landlord. Real Property Taxes shall be calculated based
on the Real Property Taxes that would have been incurred if the Project was
fully occupied (if the actual occupancy rate is less) and to reflect fully built
out space within the entire Project.

Personal Property Taxes. Prior to delinquency, Tenant shall pay all taxes and
assessments levied upon trade fixtures, alterations, additions, improvements,
inventories and other personal property located and/or installed on the Premises
by Tenant; and Tenant shall provide Landlord copies of receipts for payment of
all such taxes and assessments. To the extent any such taxes are not separately
assessed or billed to Tenant, Tenant shall pay the amount thereof as invoiced by
Landlord.

OPERATING EXPENSES.

Increase in Operating Expenses. Tenant shall pay to Landlord Tenant's Share of
the Increase in Operating Expenses. The "Increase in Operating Expenses" is the
increase in Operating Expenses in any calendar year over the Operating Expenses
in the Base Year.

Definition of Operating Expenses. "Operating Expenses" shall include all
reasonable and necessary expenses incurred by Landlord in the operation,
maintenance, repair and management of the Project, the Common Area and the
Building, including, but not limited to, (a) non-structural repairs to and
maintenance of the roof, skylights and exterior walls of the Building except for
latent defects; (b) repair, maintenance, utility costs and landscaping of the
Common Area, including any and all costs of maintenance of common driveways,
walkways, landscaping, and other costs which are allocable to the real property
of which the Premises are a part under the terms of any CC&R's affecting the
real property; (c) insurance deductibles and premiums relating to the insurance
maintained by Landlord with respect to the Project; (d) maintenance contracts
for heating, ventilation and air-conditioning (HVAC) systems and elevators, if
any; and (e) capital improvements made to or capital assets acquired for the
Project after the Commencement Date that reduce Operating Expenses or are
reasonably necessary for the health and safety of the occupants of the Project
or are required under any governmental law or regulation, which capital costs,
or an allocable portion thereof, shall be amortized over the useful life as
determined by Federal tax guidelines, together with interest on the unamortized
balance at the Applicable Interest Rate. Operating Expenses shall also include
an administrative fee to Landlord for accounting and project management services
relating to the Project in an amount equal to ten percent (10%) of the sum of
Operating Expenses (other than the administrative fee, Real Property Taxes and
Common Area utility costs). Operating Expenses shall be calculated based on the
Operating Expenses that would have been incurred if the Project was fully
occupied (if the actual occupancy rate is less) and to reflect fully built out
space within the entire Project.

Operating Expense Exclusions. Notwithstanding the provisions of Section 6.2
above, in no event shall Operating Expenses include any of the following: (i)
replacement of or structural repairs to the roof or the exterior walls; (ii)
repairs to the extent covered by insurance proceeds, or paid by Tenant or other
third parties; (iii) alterations solely attributable to tenants of the Project
other than Tenant; (iv) the costs for any utilities which are separately metered
to the Premises or to another Tenant's premises, (v) except as provided in
Section 6.2 above, capital improvements to the Project, (vi) expenses related to
the management and operation of Landlord as an entity to the extent they do not
relate to the operation, ownership and maintenance or the Project, except for
the management fee permitted above, (vii) any fines or penalties due to any
failure by Landlord to remit timely payments and/or violation by Landlord of any
governmental rule or authority or Legal Requirements (excepting Tenant's
specific compliance obligations hereunder), (viii) profit increment paid to
subsidiaries or affiliates of Landlord for services on or to the Project, to the
extent only that the costs of such services exceed competitive costs of such
services were they not so rendered by a subsidiary or affiliate, (ix) any
advertising and promotional expenditures, (x) costs and expenses incurred in
connection with repairs or alteration, for defects (including latent defects) in
the design or construction of the Project or arising from the failure of the
Project to comply with governmental rules or regulations as of the Commencement
Date, (xi) items and services for which Tenant or any other tenant in the
Project directly reimburses Landlord and costs reimbursed by insurance proceeds,
condemnation proceeds or otherwise, (xii) financing and interest charges, and
(xiii) salaries of employees not related to the management or maintenance of the
Project.

ESTIMATED EXPENSES.

Payment. "Estimated Expenses" for any particular year shall mean Landlord's
estimate of Increases in Operating Expenses and Real Property Taxes
(collectively referred to as "Increases") for a calendar year. On or about the
last month of each calendar year, Landlord shall give Tenant notice of the
Estimated Expenses for the ensuing calendar year. Tenant shall pay Tenant's
Share of the Estimated Expenses with installments of Base Rent in monthly
installments of one-twelfth (1/12th) thereof on the first day of each calendar
month during such year. If at any time Landlord determines that Operating
Expenses and Real Property Taxes are projected to vary from the then Estimated
Expenses by more than ten percent (10%), Landlord may, by notice to Tenant,
revise such Estimated Expenses, and Tenant's monthly installments for the
remainder of such year shall be adjusted so that by the end of such calendar
year Tenant has paid to Landlord Tenant's Share of the revised Estimated
Expenses for such year.

Adjustment. "Operating Expenses and Real Property Taxes Adjustment" (or
"Adjustment") shall mean the difference between Tenant's Share of Estimated
Expenses and Tenant's Share of Increases for any calendar year. After the end of
each calendar year, Landlord shall deliver to Tenant a statement of Tenant's
Share of Increases for such calendar year, accompanied by a computation of the
Adjustment. If Tenant's payments are less than Tenant's Share of Increases, then
Tenant shall pay the difference within twenty (20) days after receipt of such
statement. Tenant's obligation to pay such amount shall survive the termination
of this Lease. If Tenant's payments exceed Tenant's Share of Increases, then
(provided that Tenant is not in default), Landlord shall, at Tenant's option,
either refund the excess amount to Tenant or credit such excess amount to future
installments of Tenant's Share of Increases for the next calendar year. If
Tenant is in default, Landlord may, but shall not be required to, credit such
amount to Rent arrearages.

Audit Right. In the event Tenant disputes the amount of the actual Operating
Expenses and Property Taxes set forth in the statement delivered by Landlord to
Tenant pursuant to this Article 7, Tenant shall have the right, at Tenant's sole
cost, after five (5) business days' prior written notice to Landlord, to inspect
at Landlord's office during normal business hours Landlord's books and records
concerning the Operating Expenses and Real Property Taxes set forth in such
statement; provided, however, Tenant shall have no right to conduct such
inspection, have an audit performed by the Accountant as described below, or
object to or otherwise dispute the amount of the Operating Expenses and Property
Taxes set forth in any statement, unless Tenant does so within one (1) year
immediately following Landlord's delivery of the particular statement in
question (the "Review Period"); provided, further, that notwithstanding any such
timely objection, dispute, inspection and/or audit, and as a condition precedent
to Tenant's exercise of its right of objection, dispute, inspection and/or audit
as set forth in this Section 7.3, Tenant shall not be permitted to withhold
payment of, and Tenant shall timely pay to Landlord, the full amounts as
required by the provisions of this Article 7 in accordance with such statement
provided, however, such payment may be made under protest pending the outcome of
any audit which may be performed by the Accountant as described below. If after
such inspection, Tenant still disputes the amount of the Operating Expenses and
Real Property Taxes set forth in the statement, Tenant shall have the right,
within the ninety (90) days thereafter, to cause an independent certified public
accountant firm, as selected by Tenant and approved by Landlord (the
"Accountant"), to commence and complete an audit of Landlord's books and records
to determine the proper amount of the Operating Expenses and Real Property Taxes
incurred and amounts payable by Tenant for the particular year which is the
subject of such statement, which audit shall be final and binding upon Landlord
and Tenant. If such audit reveals that Landlord has over-charged Tenant, then
Landlord shall credit against Tenant's rental obligations next falling due the
amount of such over-charge with interest at the Applicable Interest Rate. If the
audit reveals that the Tenant was under-charged, then within thirty (30) days
after the results of such audit are made available to Tenant, Tenant shall
reimburse to Landlord the amount of such under-charge with interest at the
Applicable Interest Rate. Tenant agrees to pay the costs of such audit unless
the Accountant determines that Landlord's original statement which was the
subject of such audit was in error to Tenant's disadvantage by more than five
percent (5%) of the Operating Expenses and Real Property Taxes. The payment by
Tenant of any amounts pursuant to this Article 7 shall not preclude Tenant from
questioning the correctness of any statement provided by Landlord at any time
during the Review Period, but the failure of Tenant to object in writing
thereto, conduct and complete its inspection and request that Landlord have the
Accountant conduct the audit as described above prior to the expiration of the
Review Period shall be conclusively deemed Tenant's approval of the statement in
question and the amount of Operating Expenses and Real Property Taxes shown
thereon. Notwithstanding the foregoing, if Tenant disputes a line-item amount on
any such statement, Tenant may request a copy of the supporting documents be
sent to Tenant without exercising all of Tenant's audit rights as described
herein.

INSURANCE.

Landlord. Landlord shall maintain insurance insuring the Building against fire
and extended coverage (including, if Landlord elects, "all risk" coverage,
earthquake/volcanic action, flood and/or surface water insurance) for the full
replacement cost of the Building, with deductibles and the form and endorsements
of such coverage as selected by Landlord, together with rental abatement
insurance against loss of Rent in an amount equal to the amount of Rent for a
period of at least twelve (12) months commencing on the date of loss. Landlord
may also carry such other insurance as Landlord may deem prudent or advisable,
including, without limitation, liability insurance in such amounts and on such
terms as Landlord shall determine.

Tenant. Tenant shall, at Tenant's expense, obtain and keep in force at all times
the following insurance:

Liability Insurance

. A commercial general liability insurance policy or an equivalent thereto,
written on an occurrence form that includes personal injury coverage,
advertising injury coverage, and contractual liability coverage, at Tenant's
expense, insuring against liability arising out of the ownership, use, occupancy
or maintenance of the Premises, and the business operated by Tenant and any
subtenants of Tenant in the Premises. The initial amount of such insurance shall
be Two Million Dollars ($2,000,000.00) each occurrence/ Two Million Dollars
($2,000,000.00) general aggregate on a per location basis, Two Million Dollars
($2,000,000) for personal injury and advertising injury coverage and Five
Hundred Thousand Dollars ($500,000.00) for property damage. However, the amount
of such insurance shall not limit Tenant's liability nor relieve Tenant of any
obligation hereunder. Tenant shall, at Tenant's expense, maintain such other
liability insurance as Tenant deems necessary to protect Tenant.



Casualty Insurance

. A policy or policies of standard fire, extended coverage and special extended
coverage insurance ("All Risks"), including energy systems coverage and a
vandalism and malicious mischief endorsement, coverage for water damage to
contents, sprinkler leakage coverage and, if required by Landlord, earthquake
sprinkler leakage with extended coverage and naming Landlord as an additional
insured, in an amount adequate to cover the cost of replacement of all
equipment, furniture, fixtures, trade fixtures, and personal property of Tenant
or which may be located in, upon or about the Premises in the event of fire or
extended coverage loss;



Workers' Compensation and Employer's Liability Insurance

. Workers' compensation insurance having limits not less than those required by
state statute and federal statute, if applicable, and covering all persons
employed by Tenant in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer's liability insurance coverage in the amount of at least
One Million Dollars ($1,000,000);



Business Interruption

. Tenant shall obtain and maintain loss of income and extra expense insurance in
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent lessees in the
business of Tenant or attributable to prevention of access to the Premises as a
result of such perils; provided, however, that Tenant shall have the right to
self-insure the insurance described in this Section 8.2.4 pursuant to a
"self-insured retention" plan whereby: (a) Tenant shall be responsible for,
assume all liability for, and release and waive all right of recovery against
Landlord for, the cost of any loss or claim to the extent that such loss or
claim would have been covered by the insurance that Tenant would otherwise be
required to maintain hereunder, and (b) Tenant shall pay all amounts on behalf
of Landlord (and waive, release, protect, indemnify, defend and hold harmless
Landlord from and against) all costs, expenses, damages, claims and law suits
incurred by Landlord which would have been payable or insured against by a
hypothetical third-party insurer for the benefit of Tenant and/or Landlord had
Tenant maintained the insurance required under this Section 8.2.4 and had
Landlord been named as an additional insured, as applicable, with deemed full
waiver of subrogation in favor of Landlord; and with no deductible amount
applicable to such policy.



Additional Insurance Obligations

. Such other reasonable types of insurance coverage, including, without
limitation, loss of earnings insurance, and in such reasonable amounts covering
the Premises and Tenant's operations therein, as may be reasonably requested by
Landlord.



General.

Insurance Companies

. Insurance required to be maintained by Tenant shall be written by companies
licensed to do business in the state in which the Premises are located and
having a "General Policyholders Rating" of at least A 8 (or such higher rating
as may be required by a lender having a lien on the Premises) as set forth in
the most current issue of "Best's Insurance Guide."



Certificates of Insurance

. Tenant shall deliver to Landlord certificates of insurance for all insurance
required to be maintained by Tenant in a form acceptable to Landlord, no later
than seven (7) days prior to the date of possession of the Premises. Tenant
shall, at least ten (10) days prior to expiration of the policy, furnish
Landlord with certificates of renewal or "binders" thereof. Each certificate
shall expressly provide that such policies shall not be cancelable or otherwise
subject to modification except after thirty (30) days prior written notice to
the parties named as additional insureds in this Lease (except in the case of
cancellation for nonpayment of premium in which case cancellation shall not take
effect until at least (10) days' notice has been given to Landlord). If Tenant
fails to maintain any insurance required in this Lease, Tenant shall be liable
for all losses and cost resulting from said failure.



Additional Insureds

. Landlord and any property management company of Landlord for the Premises
shall be named as additional insureds under all of the policies required by
Section 8.2.1. The policies required under Section 8.2.1 shall provide for
severability of interest.



Primary Coverage

. All insurance to be maintained by Tenant shall, except for workers'
compensation and employer's liability insurance, be primary, without right of
contribution from insurance of Landlord. Any umbrella liability policy or excess
liability policy (which shall be in "following form") shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance maintained by Tenant shall not limit Tenant's
liability under this Lease.



Waiver of Subrogation

. Landlord and Tenant each hereby waive any and all rights of recovery against
the other or against the officers, employees, agents and representatives of the
other, on account of loss or damage occasioned to such waiving party or its
property or the property of others under its control, to the extent that such
loss or damage is insured against under any fire and extended coverage insurance
policy which either may have in force at the time of such loss or damage.
Landlord and Tenant shall, if required, for each of the policies of insurance
required under this Lease, give notice to the insurance carrier or carriers that
the foregoing mutual waiver of subrogation is contained in this Lease.



Notification of Incidents

. Tenant shall notify Landlord within twenty-four (24) hours after the
occurrence of any accidents or incidents in the Premises, the Building or Common
Areas which could give rise to a claim under any of the insurance policies
required under this Section 8.



Indemnity. Tenant shall indemnify, protect, defend (by counsel reasonably
acceptable to Landlord) and hold harmless Landlord and its partners, directors,
officers, employees, shareholders, lenders, agents, contractors and each of
their successors and assigns (collectively, "Landlord Indemnities") from and
against any and all claims, judgments, causes of action, damages, penalties,
costs, liabilities, and expenses, including all costs, attorneys' fees, expenses
and liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon (collectively, "Claims"), arising at any time during
or after the Term as a result (directly or indirectly) of or in connection with
(i) any default in the performance of any obligation on Tenant's part to be
performed under the terms of this Lease, or (ii) Tenant's use of the Premises,
the conduct of Tenant's business or any activity, work or things done, permitted
or suffered by Tenant in or about the Premises, the Building, the Common Area or
other portions of the Project, except for claims caused solely by Landlord's
gross negligence or willful misconduct (such excluded Claims shall be referred
to herein as "Landlord Caused Claims"), but specifically including Landlord's
negligence (other than gross negligence). The obligations of Tenant under this
Section 8.4 shall survive the termination of this Lease with respect to any
claims or liability arising prior to such termination. Landlord hereby agrees to
protect, defend and indemnify and hold harmless Tenant and Tenant's partners,
officers, directors, shareholders, agents and employees (collectively, "Tenant
Indemnitees") against and save the Tenant Indemnified Parties harmless from any
such Landlord Caused Claims, but only to the extent the Landlord Caused Claims
have not otherwise been waived by Tenant pursuant to Section 8.5 below, and are
not covered by Tenant's insurance maintained pursuant to this Section 8 (and
would not have been covered by such insurance had Tenant obtained the same as
required in this Section 8). Notwithstanding anything to the contrary contained
in this Lease, including the indemnities set forth in this Section 8.4, nothing
in this Lease (including this Section 8) shall impose any obligations on Tenant
or Landlord to be responsible or liable for, and each hereby releases the other
from, all liability for consequential damages, including, without limitation, in
the case of Tenant, any claim relating to any interruption of or interference
with the conduct of Tenant's business. If any action or proceeding is brought
against the indemnified party for any Claim against which the indemnifying party
is obligated to indemnify the indemnified party hereunder, the indemnifying
party upon notice from the indemnified party shall defend such action or
proceeding at the indemnifying party's sole expense by counsel reasonably
acceptable to the indemnified party.

Exemption of Landlord from Liability. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property
including, but not limited to, Tenant's fixtures, equipment, furniture and
alterations or injury to persons in, upon or about the Premises, the Building,
the Common Area or other portions of the Project arising from any cause, and
Tenant hereby waives all claims in respect thereof against Landlord, except such
claims as are caused solely by Landlord's gross negligence or willful
misconduct. Tenant hereby agrees that Landlord shall not be liable for injury to
Tenant's business or any loss of income therefrom or for damage to the property
of Tenant, or injury to or death of Tenant, Tenant's employees, invitees,
customers, agents or contractors or any other person in or about the Premises,
the Building, the Common Area or the Project, whether such damage or injury is
caused by fire, steam, electricity, gas, water or rain, or from the breakage,
leakage or other defects of sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises, upon other portions
of the Building or from other sources or places, and regardless of whether the
cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant, except damage or injury caused solely by Landlord's
gross negligence or wilful misconduct. Landlord shall not be liable for any
damages arising from any act or neglect of any other tenant, if any, of the
Building or the Project or Landlord's failure to enforce the terms of any
agreements with parties other than Tenant.

REPAIRS AND MAINTENANCE.

Tenant. Tenant shall keep and maintain the Premises, including floors and floor
coverings, interior plumbing, electrical wiring, fixtures and equipment in good
repair and in a clean and safe condition, and repair and/or replace any and all
of the foregoing in a good and workmanlike manner; provided, however, that
Tenant shall have no obligation to maintain, repair or replace the heating, air
conditioning and ventilation system in the Premises. Without limiting the
foregoing, Tenant shall, at Tenant's sole expense, (a) immediately replace all
broken glass in the Premises with glass equal to or in excess of the
specification and quality of the original glass; and (b) repair any area damaged
by Tenant, Tenant's agents, employees, invitees and visitors, including any
damage caused by any roof penetration, whether or not such roof penetration was
approved by Landlord.

Landlord. Landlord shall repair damage to structural portions of the Building;
provided, if such damage is caused by an act or omission of Tenant, then such
repairs shall be at Tenant's sole expense. Landlord shall also maintain, repair
and replace, as necessary, the heating, air conditioning and ventilation system
in the Premises, which costs shall be included as part of Operating Expenses.
There shall be no abatement of Rent during the performance of such work.
Landlord shall not be liable to Tenant for injury or damage that may result from
any defect in the construction or condition of the Premises, nor for any damage
that may result from interruption of Tenant's use of the Premises during any
repairs by Landlord. Tenant waives any right to repair the Premises, the
Building and/or the Common Area at the expense of Landlord under any applicable
governmental laws, ordinances, statutes, orders or regulations now or hereafter
in effect which might otherwise apply.

ALTERATIONS.

Trade Fixtures; Alterations. Tenant may install necessary trade fixtures,
equipment and furniture in the Premises, provided that such items are installed
and are removable without structural or material damage to the Premises, the
Building, the Common Area or the Project. Tenant shall not construct, nor allow
to be constructed, any alterations or physical additions in, about or to the
Premises costing more than Twenty-Five Thousand Dollars ($25,000.00) or which
affect the Building structure without obtaining the prior written consent of
Landlord, which consent shall be conditioned upon Tenant's compliance with
Landlord's reasonable requirements regarding construction of improvements and
alterations but such consent otherwise shall not be unreasonably withheld;
provided, however, that Tenant shall notify Landlord of its intent to make any
alterations even if Landlord's consent is not required. Tenant shall submit
plans and specifications to Landlord with Tenant's request for approval and
shall reimburse Landlord for all costs which Landlord may incur in connection
with granting approval to Tenant for any such alterations and additions,
including any costs or expenses which Landlord may incur in electing to have
outside architects and engineers review said matters. Tenant shall file a notice
of completion after completion of such work and provide Landlord with a copy
thereof. Tenant shall provide Landlord with a set of "as-built" drawings for any
such work, if appropriate.

Damage; Removal. Tenant shall repair all damage to the Premises and/or the
Building caused by the installation or removal of Tenant's fixtures, equipment,
furniture and alterations. Upon the termination of this Lease, Tenant shall
remove any or all alterations, additions, improvements and partitions made or
installed by Tenant and restore the Premises to its condition existing prior to
the construction of any such items; provided, however, Landlord may permit, upon
written notice to Tenant, any such items designated by Landlord to remain on the
Premises, in which event they shall be and become the property of Landlord upon
the termination of this Lease. All such removals and restoration shall be
accomplished in a good and workmanlike manner and so as not to cause any damage
to the Premises, the Building, the Common Area or the Project whatsoever.
Notwithstanding the foregoing, at the time of Tenant's request for Landlord's
consent or Tenant's notice to Landlord of its intention, as applicable, to
construct any alterations in the Premises, Landlord shall notify Tenant whether
or not such alteration shall be removed upon termination of this Lease so long
as in Tenant's request or notice, as applicable, Tenant requests such notice
from Landlord.

Liens. Tenant shall promptly pay and discharge all claims for labor performed,
supplies furnished and services rendered at the request of Tenant and shall keep
the Premises free of all mechanics' and materialmen's liens in connection
therewith. Tenant shall provide at least ten (10) days prior written notice to
Landlord before any labor is performed, supplies furnished or services rendered
on or at the Premises and Landlord shall have the right to post on the Premises
notices of non- responsibility. If any lien is filed, Tenant shall cause such
lien to be released and removed within ten (10) days after the date of filing,
and if Tenant fails to do so, Landlord may take such action as may be necessary
to remove such lien and Tenant shall pay Landlord such amounts expended by
Landlord together with interest thereon at the Applicable Interest Rate from the
date of expenditure.

Standard of Work. All work to be performed by or for Tenant pursuant hereto
shall be performed diligently and in a first class, workmanlike manner, and in
compliance with all applicable laws, ordinances, regulations and rules of any
public authority having jurisdiction over the Premises and/or Tenant and
Landlord's insurance carriers. Landlord shall have the right, but not the
obligation, to inspect periodically the work on the Premises.

USE. The Premises shall be used only for the Permitted Uses set forth in the
Basic Lease Information and for no other uses. Tenant's use of the Premises
shall be in compliance with and subject to all applicable governmental laws,
ordinances, statutes, orders and regulations and any CC&Rs or any supplement
thereto recorded in any official or public records with respect to the Project
or any portion thereof. Tenant shall comply with the rules and regulations
attached hereto as Exhibit D, together with such additional rules and
regulations as Landlord may from time to time prescribe. Tenant shall not commit
waste, overload the floors or structure of the Building, subject the Premises,
the Building, the Common Area or the Project to any use which would damage the
same or increase the risk of loss or violate any insurance coverage, permit any
unreasonable odors, smoke, dust, gas, substances, noise or vibrations to emanate
from the Premises, take any action which would constitute a nuisance or would
disturb, obstruct or endanger any other tenants, take any action which would
abrogate any warranties, or use or allow the Premises to be used for any
unlawful purpose. Tenant shall have the right to use for its employees and
invitees, on an unreserved basis, the number of Parking Spaces indicated in the
Basic Lease Information. Tenant shall not use more than the number of spaces
allocated to Tenant. Landlord shall not be responsible for non-compliance by any
other tenant or occupant with, or Landlord's failure to enforce, any of the
rules or regulations or any other terms or provisions of such tenant's or
occupant's lease. Tenant shall promptly comply with the reasonable requirements
of any board of fire insurance underwriters or other similar body now or
hereafter constituted. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Premises, the Building or the
Project.

ENVIRONMENTAL MATTERS.

Hazardous Materials. Tenant shall not cause nor permit, nor allow any of
Tenant's employees, agents, customers, visitors, invitees, licensees,
contractors, assignees or subtenants (collectively, "Tenant's Parties") to cause
or permit, any Hazardous Materials to be brought upon, stored, manufactured,
generated, blended, handled, recycled, treated, disposed or used on, under or
about the Premises, the Building, the Common Area or the Project, except for
routine office and janitorial supplies in usual and customary quantities stored,
used and disposed of in accordance with all applicable Environmental Laws. As
used herein, "Hazardous Materials" means any chemical, substance, material,
controlled substance, object, condition, waste, living organism or combination
thereof which is or may be hazardous to human health or safety or to the
environment due to its radioactivity, ignitability, corrosivity, reactivity,
explosivity, toxicity, carcinogenicity, mutagenicity, phytotoxicity,
infectiousness or other harmful or potentially harmful properties or effects,
including, without limitation, petroleum and petroleum products, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof which are now or become in the future listed, defined or
regulated in any manner by any Environmental Law based upon, directly or
indirectly, such properties or effects. As used herein, "Environmental Laws"
means any and all federal, state or local environmental, health and/or
safety-related laws, regulations, standards, decisions of courts, ordinances,
rules, codes, orders, decrees, directives, guidelines, permits or permit
conditions, currently existing and as amended, enacted, issued or adopted in the
future which are or become applicable to Tenant, the Premises, the Building, the
Common Area or the Project. Tenant and Tenant's Parties shall comply with all
Environmental Laws and promptly notify Landlord of the violation of any
Environmental Law or presence of any Hazardous Materials, other than office and
janitorial supplies as permitted above, on the Premises. Landlord shall have the
right to enter upon and inspect the Premises and to conduct tests, monitoring
and investigations. If such tests indicate the presence of any environmental
condition which occurred during the Term of this Lease, Tenant shall reimburse
Landlord for the cost of conducting such tests. The phrase "environmental
condition" shall mean any adverse condition relating to any Hazardous Materials
or the environment, including surface water, groundwater, drinking water supply,
land, surface or subsurface strata or the ambient air and includes air, land and
water pollutants, noise, vibration, light and odors. In the event of any such
environmental condition, Tenant shall promptly take any and all steps necessary
to rectify the same to Landlord's reasonable satisfaction or shall, at
Landlord's election, reimburse Landlord, upon demand, for the cost to Landlord
of performing rectifying work. The reimbursement shall be paid to Landlord in
advance of Landlord's performing such work, based upon Landlord's reasonable
estimate of the cost thereof; and upon completion of such work by Landlord,
Tenant shall pay to Landlord any shortfall within thirty (30) days after
Landlord bills Tenant therefore or Landlord shall within thirty (30) days refund
to Tenant any excess deposit, as the case may be.

Indemnification. Tenant shall indemnify, protect, defend (by counsel acceptable
to Landlord) and hold harmless Landlord and its partners, directors, officers,
employees, shareholders, lenders, agents, contractors and each of their
respective successors and assigns (individually and collectively, "Indemnitees")
from and against any and all claims, judgments, causes of action, damages,
penalties, fines, taxes, costs, liabilities, losses and expenses arising at any
time during or after the Term as a result (directly or indirectly) of or in
connection with (a) Tenant and/or Tenant's Parties' breach of any prohibition or
provision of the preceding section, or (b) the presence of Hazardous Materials
on, under or about the Premises or other property as a result (directly or
indirectly) of Tenant's and/or Tenant's Parties' activities, or failure to act,
in connection with the Premises. This indemnity shall include the cost of any
required or necessary repair, cleanup or detoxification, and the preparation and
implementation of any closure, monitoring or other required plans, whether such
action is required or necessary prior to or following the termination of this
Lease. Neither the written consent by Landlord to the presence of Hazardous
Materials on, under or about the Premises, nor the strict compliance by Tenant
with all Environmental Laws, shall excuse Tenant from Tenant's obligation of
indemnification pursuant hereto. Tenant's obligations pursuant to the foregoing
indemnity shall survive the termination of this Lease.

Landlord Warranty. Landlord warrants and represents that Landlord has no actual
knowledge of any Hazardous Materials which are not disclosed in the Phase I
Environmental Analysis of the Property (the "Phase I Report") which Landlord has
provided to Tenant. As used herein, the phrase "actual knowledge" shall mean the
actual knowledge of David A. Kingery without investigation or inquiry or duty of
investigation or inquiry. David A. Kingery is making such representation and
warranty on behalf of Landlord and not in his individual capacity and, as a
result, Landlord (and not such individual) shall be liable in the event of a
breach of this representation. Tenant acknowledges that, other than the Phase I
Report, Landlord has not conducted any other investigations regarding the
environmental condition of the Property.

DAMAGE AND DESTRUCTION.

Casualty. If the Premises or Building should be damaged or destroyed by fire or
other casualty, Tenant shall give immediate written notice to Landlord. Within
thirty (30) days after receipt thereof, Landlord shall notify Tenant whether the
necessary repairs can reasonably be made: (a) within ninety (90) days; (b) in
more than ninety (90) days but in less than one hundred eighty (180) days; or
(c) in more than one hundred eighty (180) days from the date of such notice.

Less Than 90 Days

. If the Premises or Building should be damaged only to such extent that
rebuilding or repairs can reasonably be completed within ninety (90) days, this
Lease shall not terminate and, provided that insurance proceeds are available to
fully repair the damage, Landlord shall repair the Premises, except that
Landlord shall not be required to rebuild, repair or replace any alterations,
partitions, fixtures, additions and other improvements (collectively,
"Improvements") which may have been placed in, on or about the Premises by or
for the benefit of Tenant; provided, however, that Landlord shall rebuild,
repair or replace such Improvements so long as Tenant provides to Landlord any
insurance proceeds that it receives pursuant to such damage or destruction. If
Tenant is required to vacate all or a portion of the Premises during Landlord's
repair thereof, the Base Rent payable hereunder shall be abated proportionately
from the date Tenant vacates all or a portion of the Premises only to the extent
rental abatement insurance proceeds are received by Landlord and only during the
period the Premises are unfit for occupancy.



Greater Than 90 Days

. If the Premises or Building should be damaged only to such extent that
rebuilding or repairs can reasonably be completed in more than ninety (90) days
but in less than one hundred eighty (180) days, then Landlord shall have the
option of: (a) terminating the Lease effective upon the occurrence of such
damage, in which event the Rent shall be abated from the date Tenant vacates the
Premises; or (b) electing to repair the Premises, provided insurance proceeds
are available to fully repair the damage (except that Landlord shall not be
required to rebuild, repair or replace any part of the Improvements which may
have been placed in, on or about the Premises by or for the benefit of Tenant;
provided, however, that Landlord shall rebuild, repair or replace such
Improvements so long as Tenant provides to Landlord any insurance proceeds that
it receives pursuant to such damage or destruction). If Tenant is required to
vacate all or a portion of the Premises during Landlord's repair thereof, the
Base Rent payable hereunder shall be abated proportionately from the date Tenant
vacates all or a portion of the Premises only to the extent rental abatement
insurance proceeds are received by Landlord and only during the period the
Premises are unfit for occupancy. In the event that Landlord should fail to
substantially complete such repairs within one hundred eighty days (180) days
after the date upon which Landlord is notified by Tenant of the casualty (such
period to be extended for delays caused by Tenant or because of any items of
Force Majeure, as hereinafter defined) and Tenant has not re-occupied the
Premises, Tenant shall have the right, as Tenant's exclusive remedy, within ten
(10) days after the expiration of such one hundred eighty (180) day period, to
terminate this Lease by delivering written notice to Landlord as Tenant's
exclusive remedy, whereupon all rights hereunder shall cease and terminate
thirty (30) days after Landlord's receipt of such notice.



Greater Than 180 Days

. If the Premises or Building should be so damaged that rebuilding or repairs
cannot be completed within one hundred eighty (180) days, either Landlord or
Tenant may terminate this Lease by giving written notice within ten (10) days
after notice from Landlord specifying such time period of repair; and this Lease
shall terminate and the Rent shall be abated from the date Tenant vacates the
Premises. In the event that neither party elects to terminate this Lease,
Landlord shall promptly commence and diligently prosecute to completion the
repairs to the Premises, provided insurance proceeds are available to repair the
damage (except that Landlord shall not be required to rebuild, repair or replace
any Improvements which may have been placed in, on or about the Premises by or
for the benefit of Tenant; provided, however, that Landlord shall rebuild,
repair or replace such Improvements so long as Tenant provides to Landlord any
insurance proceeds that it receives pursuant to such damage or destruction). If
Tenant is required to vacate all or a portion of the Premises during Landlord's
repair thereof, the Base Rent payable hereunder shall be abated proportionately
from the date Tenant vacates all or a portion of the Premises only to the extent
rental abatement insurance proceeds are received by Landlord and only during the
period that the Premises are unfit for occupancy.



Tenant's Fault. If the Premises or any portion of the Building is damaged
resulting from the negligence or breach of this Lease by Tenant or any of
Tenant's Parties, Rent shall not be reduced during the repair of such damage and
Tenant shall be liable to Landlord for the cost of the repair caused thereby to
the extent such cost is not covered by insurance proceeds.

Uninsured Casualty. In the event that the Premises or any portion of the
Building is damaged to the extent Tenant is unable to use the Premises and such
damage is not covered by insurance proceeds received by Landlord or in the event
that the holder of any indebtedness secured by the Premises requires that the
insurance proceeds be applied to such indebtedness, then Landlord shall have the
right at Landlord's option either (i) to repair such damage as soon as
reasonably possible at Landlord's expense, or (ii) to give written notice to
Tenant within thirty (30) days after the date of the occurrence of such damage
of Landlord's intention to terminate this Lease as of the date of the occurrence
of such damage. In the event Landlord elects to terminate this Lease, Tenant
shall have the right within ten (10) days after receipt of such notice to give
written notice to Landlord of Tenant's intention to pay the cost of repair of
such damage, in which event this Lease shall continue in full force and effect,
Landlord shall make such repairs as soon as reasonably possible and Tenant shall
reimburse Landlord for such repairs within fifteen (15) days after receipt of an
invoice form Landlord. If Tenant does not give such notice within the ten (10)
day period, this Lease shall terminate automatically as of the date of the
occurrence of the damage.

Waiver. With respect to any damage or destruction which Landlord is obligated to
repair or may elect to repair, Tenant waives all rights to terminate this Lease
pursuant to rights otherwise presently or hereafter accorded by law.

EMINENT DOMAIN.

Total Condemnation. If all of the Premises is condemned by eminent domain,
inversely condemned or sold under threat of condemnation for any public or
quasi-public use or purpose ("Condemned"), this Lease shall terminate as of the
earlier of the date the condemning authority takes title to or possession of the
Premises, and Rent shall be adjusted to the date of termination.

Partial Condemnation. If any portion of the Premises or the Building is
Condemned and such partial condemnation materially impairs Tenant's ability to
use the Premises for Tenant's business as reasonably determined by Tenant,
Landlord shall have the option of either (i) relocating Tenant to comparable
space within the Project or (ii) terminating this Lease as of the earlier of the
date title vests in the condemning authority or as of the date an order of
immediate possession is issued and Rent shall be adjusted to the date of
termination. If such partial condemnation does not materially impair Tenant's
ability to use the Premises for the business of Tenant, Landlord shall promptly
restore the Premises to the extent of any condemnation proceeds recovered by
Landlord, excluding the portion thereof lost in such condemnation, and this
Lease shall continue in full force and effect except that after the date of such
title vesting Rent shall be adjusted as reasonably determined by Landlord.

Award. If the Premises are wholly or partially Condemned, Landlord shall be
entitled to the entire award paid for such condemnation, and Tenant waives any
claim to any part of the award from Landlord or the condemning authority;
provided, however, Tenant shall have the right to recover from the condemning
authority such compensation as may be separately awarded to Tenant in connection
with costs in removing Tenant's merchandise, furniture, fixtures, leasehold
improvements and equipment to a new location. No condemnation of any kind shall
be construed to constitute an actual or constructive eviction of Tenant or a
breach of any express or implied covenant of quiet enjoyment.

Temporary Condemnation. In the event of a temporary condemnation not extending
beyond the Term, this Lease shall remain in effect, Tenant shall continue to pay
Rent and Tenant shall receive any award made for such condemnation except
damages to any of Landlord's property. If a temporary condemnation is for a
period which extends beyond the Term, this Lease shall terminate as of the date
of initial occupancy by the condemning authority and any such award shall be
distributed in accordance with the preceding section. If a temporary
condemnation remains in effect at the expiration or earlier termination of this
Lease, Tenant shall pay Landlord the reasonable cost of performing any
obligations required of Tenant with respect to the surrender of the Premises.

DEFAULT.

Events of Defaults. The occurrence of any of the following events shall, at
Landlord's option, constitute an "Event of Default":

Vacation without the payment of Rent (i.e. Tenant has vacated the Premises and
failed to pay rent all as defined in California Civil Code Section 1951.3) or
abandonment of the Premises for a period of thirty (30) consecutive days;

Failure to pay Rent on the date when due and the failure continuing for a period
of five (5) days after such payment is due; provided, however, that for the
first two (2) times in any consecutive twelve (12) month period during the Lease
Term that Tenant has failed to timely pay Rent, Landlord shall provide notice to
Tenant of such failure and such failure will constitute an Event of Default, as
provided in this Section 15.1, if such failure continues for five (5) days after
such notice by Landlord.

Failure to perform Tenant's covenants and obligations hereunder (except default
in the payment of Rent) where such failure continues for a period of thirty (30)
days after written notice from Landlord; provided, however, if the nature of the
default is such that more than thirty (30) days are reasonably required for its
cure, Tenant shall not be deemed to be in default if Tenant commences the cure
within the thirty (30) day period and diligently prosecutes such cure to
completion;

The making of a general assignment by Tenant for the benefit of creditors; the
filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant's creditors seeking the rehabilitation, liquidation or
reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing; the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant's assets or this leasehold; Tenant's insolvency or inability to
pay Tenant's debts or failure generally to pay Tenant's debts when due; any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant's assets; Tenant taking any action
toward the dissolution or winding up of Tenant's affairs; the cessation or
suspension of Tenant's use of the Premises; or the attachment, execution or
other judicial seizure of substantially all of Tenant's assets or this
leasehold;

The making of any material misrepresentation or omission by Tenant or any
successor in interest of Tenant in any materials delivered by or on behalf of
Tenant to Landlord or Landlord's lender pursuant to this Lease; or

The occurrence of an Event of Default set forth in Section 15.1.4 or 15.1.5 with
respect to any guarantor of this Lease, if applicable.

Remedies.

Termination

. In the event of the occurrence of any Event of Default, Landlord shall have
the right to give a written termination notice to Tenant and, on the date
specified in such notice, this Lease shall terminate unless on or before such
date all arrears of Rent and all other sums payable by Tenant under this Lease
and all costs and expenses incurred by or on behalf of Landlord hereunder shall
have been paid by Tenant and all other Events of Default at the time existing
shall have been fully remedied to the satisfaction of Landlord.



Repossession

. Following termination, without prejudice to other remedies Landlord may have,
Landlord may (i) peaceably re- enter the Premises upon voluntary surrender by
Tenant or remove Tenant therefrom and any other persons occupying the Premises,
using such legal proceedings as may be available; (ii) repossess the Premises or
relet the Premises or any part thereof for such term (which may be for a term
extending beyond the Term), at such rental and upon such other terms and
conditions as Landlord in Landlord's sole discretion shall determine, with the
right to make reasonable alterations and repairs to the Premises; and (iii)
remove all personal property therefrom.



Unpaid Rent

. Landlord shall have all the rights and remedies of a landlord provided by
applicable law, including the right to recover from Tenant: (a) the worth, at
the time of award, of the unpaid Rent that had been earned at the time of
termination, (b) the worth, at the time of award, of the amount by which the
unpaid Rent that would have been earned after the date of termination until the
time of award exceeds the amount of loss of rent that Tenant proves could have
been reasonably avoided, (c) the worth, at the time of award, of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided, and (d) any other amount, and court costs, necessary to
compensate Landlord for all detriment proximately caused by Tenant's default.
The phrase "worth, at the time of award," as used in (a) and (b) above, shall be
computed at the Applicable Interest Rate, and as used in (c) above, shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).



Continuation

. Even though an Event of Default may have occurred, this Lease shall continue
in effect for so long as Landlord does not terminate Tenant's right to
possession; and Landlord may enforce all of Landlord's rights and remedies under
this Lease, including the right to recover Rent as it becomes due. Landlord,
without terminating this Lease, may, during the period Tenant is in default,
enter the Premises and relet the same, or any portion thereof, to third parties
for Tenant's account and Tenant shall be liable to Landlord for all costs
Landlord incurs in reletting the Premises, including, without limitation,
brokers' commissions, expenses of remodeling the Premises and like costs.
Reletting may be for a period shorter or longer than the remaining Term. Tenant
shall continue to pay the Rent on the date the same is due. No act by Landlord
hereunder, including acts of maintenance, preservation or efforts to lease the
Premises or the appointment of a receiver upon application of Landlord to
protect Landlord's interest under this Lease, shall terminate this Lease unless
Landlord notifies Tenant that Landlord elects to terminate this Lease. In the
event that Landlord elects to relet the Premises, the rent that Landlord
receives from reletting shall be applied to the payment of, first, any
indebtedness from Tenant to Landlord other than Base Rent and Tenant's Share of
Increases; second, all costs, including maintenance, incurred by Landlord in
reletting; and, third, Base Rent and Tenant's Share of Increases under this
Lease. After deducting the payments referred to above, any sum remaining from
the rental Landlord receives from reletting shall be held by Landlord and
applied in payment of future Rent as Rent becomes due under this Lease. In no
event, and notwithstanding anything in Section 16 to the contrary, shall Tenant
be entitled to any excess rent received by Landlord. If, on the date Rent is due
under this Lease, the rent received from the reletting is less than the Rent due
on that date, Tenant shall pay to Landlord, in addition to the remaining Rent
due, all costs, including maintenance, which Landlord incurred in reletting the
Premises that remain after applying the rent received from reletting as provided
hereinabove. So long as this Lease is not terminated, Landlord shall have the
right to remedy any default of Tenant, to maintain or improve the Premises, to
cause a receiver to be appointed to administer the Premises and new or existing
subleases and to add to the Rent payable hereunder all of Landlord's reasonable
costs in so doing, with interest at the Applicable Interest Rate from the date
of such expenditure.



Cumulative. Each right and remedy of Landlord provided for herein or now or
hereafter existing at law, in equity, by statute or otherwise shall be
cumulative and shall not preclude Landlord from exercising any other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity, by statute or otherwise. No payment by Tenant of a lesser amount than
the Rent nor any endorsement on any check or letter accompanying any check or
payment as Rent shall be deemed an accord and satisfaction of full payment of
Rent; and Landlord may accept such payment without prejudice to Landlord's right
to recover the balance of such Rent or to pursue other remedies.

ASSIGNMENT AND SUBLETTING. Tenant shall not assign, sublet or otherwise
transfer, whether voluntarily or involuntarily or by operation of law
(collectively, "Transfer"), the Premises or any part thereof, except as provided
in Section 16.2 below, without Landlord's prior written approval, which shall
not be unreasonably withheld; provided, however, Tenant agrees it shall be
reasonable for Landlord to disapprove of a requested Transfer , if the sublessee
or assignee does not have a tangible net worth (as determined in accordance with
generally accepted accounting principles consistently applied) equal to or
greater than Twenty-Five Million Dollars ($25,000,000) as shown in the financial
information provided to Landlord. Except as provided in Section 16.2 below, the
merger of Tenant with any other entity or the transfer of any controlling or
managing ownership or beneficial interest in Tenant, or the assignment of a
substantial portion of the assets of Tenant, whether or not located at the
Premises, shall constitute an assignment hereunder. If Tenant desires to
Transfer any or all of the Premises, Tenant shall give Landlord written notice
thereof with copies of all related documents and agreements associated with the
Transfer , including without limitation, the financial statements of any
proposed assignee or subtenant, twenty (20) days prior to the anticipated
effective date of the Transfer . Tenant shall pay Landlord's reasonable
attorneys' fees incurred in the review of such documentation plus an
administrative fee of Five Hundred Dollars ($500.00) for each proposed transfer.
Landlord shall have a period of ten (10) business days following receipt of such
notice and all related documents and agreements to notify Tenant in writing of
Landlord's approval or disapproval of the proposed Transfer . If Landlord fails
to notify Tenant in writing of such election, Landlord shall be deemed to have
disapproved such Transfer . This Lease may not be assigned by operation of law.
Any purported Transfer contrary to the provisions hereof shall be void and shall
constitute an Event of Default hereunder. If Tenant receives rent or other
consideration for any such transfer in excess of the Rent, or in case of the
sublease of a portion of the Premises, in excess of such Rent that is fairly
allocable to such portion, after appropriate adjustments to assure that all
other payments required hereunder are appropriately taken into account, Tenant
shall pay Landlord fifty percent (50%) of the difference between each such
payment of rent or other consideration and the Rent required hereunder. Landlord
may, without waiving any rights or remedies, collect rent from the assignee,
subtenant or occupant and apply the net amount collected to the Rent herein
reserved and apportion any excess rent so collected in accordance with the terms
of the preceding sentence. Such acceptance of Rent shall in no event be deemed
to imply that Landlord is approving a subtenant or assignee which Landlord has
not approved in writing pursuant to the requirements of this Section 16. Tenant
shall continue to be liable as a principal and not as a guarantor or surety to
the same extent as though no Transfer had been made. Landlord may consent to
subsequent Transfer of this Lease or amendments or modifications to the Lease by
assignees of Tenant without notifying Tenant or any successor of Tenant and
without obtaining their consent. No permitted Transfer shall be effective until
there has been delivered to Landlord a counterpart of the transfer instrument in
which the transferee agrees to be and remain jointly and severally liable with
Tenant for the payment of Rent pertaining to the Premises and for the
performance of all the terms and provisions of this Lease relating thereto
arising on or after the date of the transfer.

Non-Transfers. Notwithstanding anything to the contrary in Section 16, Tenant
shall have the right, without prior consent of Landlord, to assign this Lease or
sublet the whole or any part of the Premises to a "Tenant Affiliate" (as defined
below), and such assignment or sublease shall not be deemed a Transfer under
this Section 16, provided that any transfer to a Tenant Affiliate shall be
subject to the following conditions: (a) at least twenty (20) days prior to the
effective date of the Transfer, Tenant shall deliver to Landlord written notice
thereof and any documents or information, including financial information
reasonably requested by Landlord regarding such Tenant Affiliate and such
assignment or sublease, (b) Tenant shall remain fully liable during the
unexpired term of the Lease, including renewal options; (c) such Transfer is not
used as a subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on Transfers pursuant to this Section 16, (d) any such Transfer
shall be subject to all of the terms, covenants and conditions of the Lease, and
(e) the Tenant Affiliate shall expressly assume the obligations of Tenant under
the Lease as confirmed in a written assumption agreement reasonably satisfactory
to Landlord which shall be consistent with the terms of this Lease. As used in
this Lease, "Tenant Affiliate" shall mean and refer to a corporation or entity
which (i) is Tenant's parent organization; or (ii) is a wholly-owned subsidiary
of Tenant or Tenant's parent corporation; or (iii) is a corporation which Tenant
or Tenant's parent owns in excess of twenty-five percent (25%) of the
outstanding capital stock; or (iv) is a corporation or entity, resulting from
the consolidation or merger with Tenant and/or Tenant's parent corporation, or
(v) is a corporation or entity to which substantially all of Tenant's assets may
be transferred.

ESTOPPEL, ATTORNMENT AND SUBORDINATION.

Estoppel. Within ten (10) business days after request by Landlord, Tenant shall
deliver an estoppel certificate duly executed (and acknowledged if required by
any lender), in the form attached hereto as Exhibit E, or in such other form as
may be acceptable to the lender, which form may include some or all of the
provisions contained in Exhibit E, to any proposed mortgagee, purchaser or
Landlord. Tenant's failure to deliver said statement in such time period shall
be an Event of Default hereunder and shall be conclusive upon Tenant that (a)
this Lease is in full force and effect, without modification except as may be
represented by Landlord; (b) there are no uncured defaults in Landlord's
performance and Tenant has no right of offset, counterclaim or deduction against
Rent hereunder; and (c) no more than one month's Base Rent has been paid in
advance. If any financier should require that this Lease be amended (other than
in the description of the Premises, the Term, the Permitted Use, the Rent or as
will in any manner whatsoever adversely affect the rights of Tenant as
reasonably determined by Tenant), Landlord shall give written notice thereof to
Tenant, which notice shall be accompanied by a Lease supplement embodying such
amendments. Tenant shall, within ten (10) days after the receipt of Landlord's
notice, execute and deliver to Landlord the tendered Lease supplement.

Subordination. This Lease shall be subject and subordinate to all ground leases
and the lien of all mortgages and deeds of trust which now or hereafter affect
the Premises or the Project or Landlord's interest therein, and all amendments
thereto, all without the necessity of Tenant's executing further instruments to
effect such subordination. If requested, Tenant shall execute and deliver to
Landlord within ten (10) business days after Landlord's request whatever
documentation that may reasonably be required to further effect the provisions
of this paragraph. Landlord shall use its commercially reasonable efforts to
obtain an executed subordination, non-disturbance and attornment agreement from
any future ground lessor, mortgagee, or deed of trust holder.

Attornment. In the event of a foreclosure proceeding, the exercise of the power
of sale under any mortgage or deed of trust or the termination of a ground
lease, Tenant shall, if requested, attorn to the purchaser thereupon and
recognize such purchaser as Landlord under this Lease; provided, however,
Tenant's obligation to attorn to such purchaser shall be conditioned upon
Tenant's receipt of a non-disturbance agreement.

MISCELLANEOUS.

General.

Entire Agreement

. This Lease sets forth all the agreements between Landlord and Tenant
concerning the Premises; and there are no agreements either oral or written
other than as set forth herein.



Time of Essence

. Time is of the essence of this Lease.



Attorneys' Fees

. In any action or proceeding which either party brings against the other to
enforce its rights hereunder, the unsuccessful party shall pay all costs
incurred by the prevailing party, including reasonable attorneys' fees, which
amounts shall be a part of the judgment in said action or proceeding.



Severability

. If any provision of this Lease or the application of any such provision shall
be held by a court of competent jurisdiction to be invalid, void or
unenforceable to any extent, the remaining provisions of this Lease and the
application thereof shall remain in full force and effect and shall not be
affected, impaired or invalidated.



Law

. This Lease shall be construed and enforced in accordance with the laws of the
state in which the Premises are located.



No Option

. Submission of this Lease to Tenant for examination or negotiation does not
constitute an option to lease, offer to lease or a reservation of, or option
for, the Premises; and this document shall become effective and binding only
upon the execution and delivery hereof by Landlord and Tenant.



Successors and Assigns

. This Lease shall be binding upon and inure to the benefit of the successors
and assigns of Landlord and, subject to compliance with the terms of Section 16,
Tenant.



Third Party Beneficiaries

. Nothing herein is intended to create any third party benefit.



Memorandum of Lease

. Tenant shall not record this Lease or a short form memorandum hereof without
Landlord's prior written consent.



Agency, Partnership or Joint Venture. Nothing contained herein nor any acts of
the parties hereto shall be deemed or construed by the parties hereto, nor by
any third party, as creating the relationship of principal and agent or of
partnership or of joint venture by the parties hereto or any relationship other
than the relationship of landlord and tenant.

Merger. The voluntary or other surrender of this Lease by Tenant or a mutual
cancellation thereof or a termination by Landlord shall not work a merger and
shall, at the option of Landlord, terminate all or any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies.

Headings. Section headings have been inserted solely as a matter of convenience
and are not intended to define or limit the scope of any of the provisions
contained therein.

Signs. All signs and graphics of every kind visible in or from public view or
corridors, the Common Areas or the exterior of the Premises shall be subject to
Landlord's prior written approval and shall be subject to any applicable
governmental laws, ordinances, and regulations and in compliance with Landlord's
signage program. Tenant shall remove all such signs and graphics prior to the
termination of this Lease. Such installations and removals shall be made in such
manner as to avoid injury or defacement of the Premises; and Tenant shall repair
any injury or defacement, including without limitation, discoloration caused by
such installation or removal. Notwithstanding the foregoing, Tenant shall be
entitled to a monument sign (approximately three (3) feet by four (4) feet) near
the entrance to the Premises and space on one of the directory signs for the
Project installed by Landlord. All fabrication, installation, maintenance,
repair, restoration and removal of such signage shall be at Tenant's sole cost
and expense and shall be subject to Landlord's approval. All of Tenant's signage
shall comply with all applicable governmental regulations and any CC&Rs
applicable to the Project.

Waiver. No waiver of any default or breach hereunder shall be implied from any
omission to take action on account thereof, notwithstanding any custom and
practice or course of dealing. No waiver by either party of any provision under
this Lease shall be effective unless in writing and signed by such party. No
waiver shall affect any default other than the default specified in the waiver
and then such waiver shall be operative only for the time and to the extent
therein stated. Waivers of any covenant shall not be construed as a waiver of
any subsequent breach of the same.

Financial Statements. Tenant shall provide to any lender, purchaser or Landlord,
within ten (10) days after request, a current, accurate, annual report for
Tenant and Tenant's business.

Limitation of Liability. The obligations of Landlord under this Lease are not
personal obligations of the individual partners, directors, officers,
shareholders, agents or employees of Landlord; and Tenant shall look solely to
the Building for satisfaction of any liability of Landlord and shall not look to
other assets of Landlord nor seek recourse against the assets of the individual
partners, directors, officers, shareholders, agents or employees of Landlord.
Whenever Landlord transfers its interest, Landlord shall be automatically
released from further performance under this Lease and from all further
liabilities and expenses hereunder and the transferee of Landlord's interest
shall assume all liabilities and obligations of Landlord hereunder from the date
of such transfer.

Notices. All notices to be given hereunder shall be in writing and mailed
postage prepaid by certified or registered mail, return receipt requested, or
delivered by personal or courier delivery, or sent by facsimile (immediately
followed by one of the preceding methods), to Landlord's Address and Tenant's
Address, or to such other place as Landlord or Tenant may designate in a written
notice given to the other party. Notices shall be deemed served upon the earlier
of receipt or three (3) days after the date of mailing.

Brokerage Commission. Landlord shall pay a brokerage commission to Broker in
accordance with a separate agreement between Landlord and Broker. Tenant
warrants to Landlord that Tenant's sole contact with Landlord or with the
Premises in connection with this transaction has been directly with Landlord and
Broker, and that no other broker or finder can properly claim a right to a
commission or a finder's fee based upon contacts between the claimant and
Tenant. Tenant agrees to indemnify and hold Landlord harmless from any claims or
liability, including reasonable attorneys' fees, in connection with a claim by
any person for a real estate broker's commission, finder's fee or other
compensation based upon any statement, representation or agreement of Tenant,
and Landlord agrees to indemnify and hold Tenant harmless from any such claims
or liability, including reasonable attorneys' fees, based upon any statement,
representation or agreement of Landlord. Landlord and Tenant acknowledge and
accept the dual representation of CB Richard Ellis, Inc., in this transaction.

Authorization. Each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant and that such execution is binding upon Tenant.

Holding Over; Surrender.

Holding Over

. If Tenant holds over the Premises or any part thereof after expiration of the
Term, such holding over shall constitute a month-to-month tenancy, at a rent
equal to one hundred fifty percent (150%) of the Base Rent in effect immediately
prior to such holding over and shall otherwise be on all the other terms and
conditions of this Lease. This paragraph shall not be construed as Landlord's
permission for Tenant to hold over. Acceptance of Rent by Landlord following
expiration or termination shall not constitute a renewal of this Lease or
extension of the Term except as specifically set forth above. If Tenant fails to
surrender the Premises upon expiration or earlier termination of this Lease,
Tenant shall indemnify and hold Landlord harmless from and against all loss or
liability resulting from or arising out of Tenant's failure to surrender the
Premises, including, but not limited to, any amounts required to be paid to any
tenant or prospective tenant who was to have occupied the Premises after the
expiration or earlier termination of this Lease and any related attorneys' fees
and brokerage commissions; provided, however, that such indemnification by
Tenant shall be conditional on Landlord notifying Tenant at least thirty (30)
days in advance of the date on which such damages will begin to accrue and the
approximate amount of such damages.



Surrender

. Upon the termination of this Lease or Tenant's right to possession of the
Premises, Tenant will surrender the Premises, together with all keys, in good
condition and repair, reasonable wear and tear excepted. Conditions existing
because of Tenant's failure to perform maintenance, repairs or replacements
shall not be deemed "reasonable wear and tear."



Joint and Several. If Tenant consists of more than one person, the obligation of
all such persons shall be joint and several.

Covenants and Conditions. Each provision to be performed by Tenant hereunder
shall be deemed to be both a covenant and a condition.

Addenda. The Addenda hereto, if any, and identified with this Lease are
incorporated herein by this reference as if fully set forth herein.

OPTION TO EXTEND.

Option Right. Landlord hereby grants Tenant one (1) option to extend the initial
Term of the Lease for the entire Premises for a period of five (5) years (the
"Option Term"), which option shall be exercisable only by written Exercise
Notice (as defined below) delivered by Tenant to Landlord as provided below,
provided that, as of the date of delivery of such Exercise Notice, Tenant is not
in a state of uncured monetary or other default following the expiration of the
applicable cure periods under the Lease. Upon the proper exercise of such option
to extend, and provided that, as of the end of the initial Term, Tenant is not
in default, as described above, under the Lease, the initial Term shall be
extended for the Option Term. The rights contained in this Section 19 shall be
personal to the original Tenant executing the Lease and any Tenant Affiliate and
may only be exercised by the original Tenant or Tenant Affiliate, as the case
may be, (not any other assignee, sublessee or other transferee of Tenant's
interest in the Lease) if the original Tenant or Tenant Affiliate, as the case
may be, occupies the entire Premises as of the date of the Exercise Notice.

Option Rent. The annual basic rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Market Rent" which for purposes
hereof means the annual basic rent, taking into account whether the then current
market is using leases based on a base year, an expense stop, or a triple net,
at which tenants, as of the commencement of the Option Term, are leasing
non-sublease space comparable in size, location and quality to the Premises for
a comparable term, which comparable space is located in the Building and in
comparable first-class office "flex" buildings with prudent ownership (with
management practices comparable with institutional ownership), in the Dublin,
California area, taking into consideration all concessions and inducements
generally being granted at such time. All other terms and conditions of the
Lease shall apply throughout the Option Term; however, any obligation of
Landlord to construct Tenant Improvements or provide an allowance shall not
apply during the Option Term, except to the extent such provisions are included
in the definition of Fair Market Rent, and Tenant shall, in no event, have the
option to extend the initial Term of the Lease beyond the Option Term described
in Section 19.1 above.

Exercise of Options. The option contained in this Section 19 shall be exercised
by Tenant, if at all, on or before the date (the "Exercise Date") which is at
least six (6) months prior to the expiration of the initial Term, as the case
may be, by delivering written notice ("Exercise Notice") thereof to Landlord.
Tenant may notify Landlord earlier than the Exercise Date of its intent to
exercise its option and Landlord will work with Tenant to establish the Fair
Market Rent at that time. After the Exercise Date, the parties shall follow the
procedure and the Fair Market Rent shall be determined as set forth in Section
19.4 below. Tenant's failure to deliver the Exercise Notice on or before the
Exercise Date shall be deemed to constitute Tenant's waiver of its extension
right hereunder.

Determination of Option Rent. In the event Tenant timely and appropriately
objects in writing to the Fair Market Rent initially determined by Landlord,
Landlord and Tenant shall attempt to agree upon the Fair Market Rent, using
their best good-faith efforts. If Landlord and Tenant fail to reach agreement
within ten (10) business days following Tenant's objection to the Fair Market
Rent (the "Outside Agreement Date"), then each party shall submit to the other
party a separate written determination of the Fair Market Rent within fifteen
(15) business days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Sections 19.4.1 through
19.4.7 below. Failure of Tenant or Landlord to submit a written determination of
the Fair Market Rent within such fifteen (15) business day period shall
conclusively be deemed to be the non-determining party's approval of the Fair
Market Rent submitted within such ten (10) business day period by the other
party.

Landlord and Tenant Arbitrators

. Landlord and Tenant shall each appoint one arbitrator who shall by profession
be an independent real estate broker who shall have no ongoing business
relationship with Tenant or Landlord and who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
first-class office buildings in the Dublin, California area. The determination
of the arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Fair Market Rent is the closest to the actual Fair Market
Rent as determined by the arbitrators, taking into account the requirements of
Section 19.2. Each such arbitrator shall be appointed within thirty (30) days
after the Outside Agreement Date.



Third Arbitrator

. The two (2) arbitrators so appointed shall within ten (10) days of the date of
the appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be qualified under the same criteria as set forth
hereinabove for qualification of the initial two (2) arbitrators.



Arbitrator's Decision

. The three (3) arbitrators shall within thirty (30) days after the appointment
of the third arbitrator reach a decision as to whether Landlord's or Tenant's
submitted Fair Market Rent is the closest to the actual Fair Market Rent, and
shall use the closest of Landlord's or Tenant's submitted Fair Market Rent as
the Fair Market Rent for purposes of calculating the Option Rent, and shall
notify Landlord and Tenant thereof.



Binding Decision

. The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.



Failure to Appoint Arbitrator

. If either Landlord or Tenant fails to appoint an arbitrator within thirty (30)
days after the Outside Agreement Date, the arbitrator appointed by one of them
shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.



Failure of Arbitrators to Agree

. If the two (2) arbitrators fail to agree upon and appoint a third arbitrator
within the time period provided in Section 19.2 above, then the parties shall
mutually select the third arbitrator. If Landlord and Tenant are unable to agree
upon the third arbitrator within ten (10) days, then either party may, upon at
least five (5) days' prior written notice to the other party, request the
Presiding Judge of the Alameda County Superior Court, acting in his private and
nonjudicial capacity, to appoint the third arbitrator. Following the appointment
of the third arbitrator, the panel of arbitrators shall within thirty (30) days
thereafter reach a decision as to whether Landlord's or Tenant's submitted Fair
Market Rent shall be used and shall notify Landlord and Tenant thereof.



Arbitration Costs

. The cost of the arbitrators and the arbitration proceeding shall be paid by
the non-prevailing party.



PARKING. Landlord shall provide, for the initial term of the Lease and any
extensions thereof, a minimum of four (4) parking spaces per each one thousand
(1,000) Rentable Square Feet of space in the Building then leased by Tenant,
including any space leased by Tenant pursuant to Section 21 below, which, based
upon the initial rentable square feet of the Premises, is equal to seventy (70)
parking spaces. There shall be no charge for parking during the initial Term and
any such charge during the Option Term, if any, shall be based on the then
current market for the vicinity surrounding the Project.

SATELLITE LICENSE AGREEMENT.

License for Antenna. Subject to the terms and conditions set forth in this
Article 21, Landlord hereby grants to Tenant a non-exclusive license (the
"License") to use an area on the roof of the Building as determined by Landlord
subject to Tenant's reasonable approval (the "Licensed Area") for the
installation, maintenance and use of a satellite dish and any other related
equipment which shall in no event be visible from the ground level of the
exterior of the Building and which is described on Exhibit "H" attached hereto
("Equipment"). Landlord agrees to provide Tenant with reasonable riser space and
perform other preparation work on the roof in order for Tenant to install the
Equipment and Tenant shall have the nonexclusive right to use the vertical
shafts and horizontal railways of the Building for cable connecting the
Equipment with the Premises. Tenant and Tenant's representatives shall have
access to the Licensed Area upon not less than twenty-four (24) hours' prior
written notice or less in the case of emergency to the engineer of the Building
for the purpose of installing, maintaining, and repairing the Equipment.

Term of License. The term of this License shall be identical to the Lease Term,
subject to sooner termination or extension of the Lease as provided herein.
Tenant agrees and acknowledges that any termination of this Lease will
automatically terminate the License without any further or additional act by
Landlord.

No Rent or Fee for License for Initial Lease Term. Landlord will not charge
Tenant any rent or any fee to use the Licensed Area during the Initial Term or
any Option Term.

Utilities. Tenant agrees to pay for all utility service furnished in connection
with Tenant's use of the Equipment above five and a half (5.5) watts [LANDLORD
TO CONFIRM], connected load, per rentable square foot of the Premises. Landlord
may elect to permit Tenant to connect to Landlord's existing electrical panel
serving the roof to draw therefrom normal electrical power for ordinary use of
the Equipment. At Landlord's election, Tenant shall pay all of Landlord's
reasonable electrical utility charges for such use. Upon Landlord's request,
Tenant shall, at its sole cost, separately meter the use of electricity by the
Equipment.

Maintenance and Repairs. Landlord shall not be required to make any changes,
improvements or alterations to the Licensed Area, except for the repair of
latent defects which shall be Landlord's responsibility and at Landlord's sole
cost, and except to the extent required by the provisions of Section 21.7 below,
Tenant shall, at Tenant's sole cost and expense, maintain the Equipment in good
order and repair throughout the term of this License.

Non-Interference of Equipment. Tenant warrants and represents that the Equipment
shall not unreasonably interfere with Landlord's or Landlord's other tenants'
use and enjoyment of (a) the Building's electrical system, air conditioning
system, television system, emergency power generation, elevators and other
Building equipment or (b) any computer, data processing, word processing or
other electrical device located in the Building. Any such interference shall be
corrected at Tenant's sole cost. If operation of the Equipment interferes with
any other systems or equipment in the Building then, within fifteen (15)
business days following written notice from Landlord to Tenant of such
interference, Tenant shall have the option either to (i) immediately discontinue
its use of the Equipment until such compliance can be assured, or (ii)
reposition, if possible, the Equipment to a location designated by Landlord
which will remedy the situation. If Tenant is unable to eliminate such
interference within fifteen (15) business days after Landlord's notice, then
Landlord shall have the right to terminate the license granted hereunder.

Damage or Injury: Indemnification. Landlord shall have no obligation whatsoever
for the design, installation, operation, maintenance, repair, replacement or
removal of the Equipment, other than to act in a good and workmanlike manner
with respect to the Equipment and other than to assure a location for the
Equipment, which allows the Equipment to function in accordance with its
specifications and Tenant's requirements; provided, however, that in no event
shall the provisions of this Article 21 be deemed to relieve Landlord of
liability for its negligence or willful misconduct or that of its agents,
employees, or contractors. Tenant hereby assumes all risks of loss, damage or
injury to personal property of Tenant or Landlord occurring upon or about the
Licensed Area for any cause whatsoever arising from, or relating to the use of
the Licensed Area or access thereto by Tenant or its employees or agents and
Tenant hereby waives all claims with respect thereof against Landlord. Tenant
further agrees to indemnify and hold Landlord harmless from and against any and
all actions arising from the performance or lack of performance of any
obligation of Tenant hereunder, or arising from any negligent act or omission or
willful misconduct of Tenant or its employees or agents, and from all costs,
attorneys' fees, expenses and liabilities incurred in connection with any such
claim or any action or proceedings brought thereon.

Insurance. Tenant hereby agrees and acknowledges that Tenant's liability
insurance required to be carried under Section 8.2 of this Lease shall apply to
and insure the Licensed Area. Additionally, in the event Tenant does not
maintain insurance under Section 8.2 hereof relating to the Equipment, Tenant
acknowledges that Landlord will not carry any insurance relating to the
Equipment, other than the insurance Landlord is required to carry under Article
8, and hereby releases and discharges Landlord from any alleged or implied
obligation to replace or rebuild the Equipment.

Termination of License. Notwithstanding anything to the contrary set forth
herein, Tenant agrees that this License will terminate upon the expiration or
sooner termination of this Lease, or the expiration of the applicable Option
Term, pursuant to any provision hereof. Upon any such termination of the
License, Tenant shall remove the Equipment, provided such removal can be
accomplished without material damage to the Building or the Licensed Area. In
any event, Tenant shall be responsible for repairing any damage to the Licensed
Area and shall surrender the Licensed Area to Landlord in good order and repair,
reasonable wear and tear excepted.

Other Applicable Provisions of Lease. Tenant agrees and acknowledges that the
provisions of Articles 1, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 shall
apply to this License and to the Licensed Area. Without limiting the foregoing,
Tenant acknowledges and agrees (a) that the License granted hereunder shall be
terminated in connection with any other Transfer of the Lease, (b) that Tenant
shall comply with any reasonable, nondiscriminatory rules and regulations as may
be adopted from time to time by Landlord relating to the Licensed Area and other
areas licensed by Landlord for telecommunications equipment, (c) that the
installation and maintenance of the Equipment shall be in compliance with all
laws, rules and regulations of the City of Dublin and other governmental
entities and regulatory agencies having jurisdiction over such matters, (d) that
Tenant agrees to pay all fees or taxes resulting from the installation,
alteration, maintenance or removal of the Equipment and (e) that no Alterations
shall be made to the Equipment without Landlord's consent, in Landlord's
reasonable discretion.

IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.

"LANDLORD" CREEKSIDE SOUTH TRUST,

a Maryland business trust

By: ____/s/ _____________________
Name: Daniel D'Aniello
Title: Managing Partner

 

"TENANT" ALLSTATE INSURANCE COMPANY,
an Illinois corporation

By: ____/s/ _____________________
Name:      William B. Moston
Its: Asst. Vice President, Corporate Real Estate & Construction

By: _______________________
Name: ________________________
Its: __________________________








--------------------------------------------------------------------------------








EXHIBIT "A"

PREMISES








--------------------------------------------------------------------------------








EXHIBIT "B"

WORK LETTER

Tenant acknowledges and agrees that the Premises have previously been
constructed, and is satisfactory and shall be accepted by Tenant in its "AS IS"
condition as of the date of execution of this Lease and on the Lease
Commencement Date; provided, however, that Landlord shall construct certain
modifications to the interior of the Premises pursuant to the Approved Working
Drawings in accordance with the following provisions of this Tenant Work Letter.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE PREMISES

By December 31, 1998, Landlord and Tenant will approve a detailed space plan for
the construction of certain improvements in the Premises (the "Final Space
Plan"). Based upon and in conformity with the Final Space Plan and Allstate Real
Estate and Construction Outline Specifications dated October 1, 1997 (the
"Specifications"), within five (5) days of the approval of the Final Space Plan,
Tenant shall cause its architect and engineers to prepare and deliver to
Landlord and Tenant, for both party's approval, detailed specifications and
engineered working drawings for the tenant improvements shown on the Final Space
Plan (the "Working Drawings"). The Working Drawings shall incorporate
modifications to the Final Space Plan as necessary to comply with the floor load
and other structural and system requirements of the Building. To the extent that
the finishes and specifications are not completely set forth in the Final Space
Plan for any portion of the tenant improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the Specifications.
Within five (5) business days after Tenant's receipt of the Working Drawings,
Landlord and Tenant shall approve or disapprove the same, which approval shall
not be unreasonably withheld; provided, however, that Tenant may only make
specific changes which do not constitute changes which would result in any of
the circumstances described in items (i) through (ii) below. Tenant shall cause
its architect and engineers to revise the Working Drawings to incorporate
required revisions and submit the same for Landlord's approval in accordance
with the foregoing provisions, and the parties shall follow the foregoing
procedures for approving the Working Drawings until the same are finally
approved by Landlord and Tenant. Upon Landlord's and Tenant's approval of the
Working Drawings, the same shall be known as the "Approved Working Drawings".
Once the Approved Working Drawings have been approved by Landlord and Tenant,
Tenant shall make no changes, change orders or modifications thereto without the
prior written consent of Landlord, which consent may be withheld in Landlord's
sole discretion, if such change or modification would: (i) directly or
indirectly delay the Substantial Completion of the Premises; and/or (ii) require
any changes to the base, shell and core work or structural improvements or
systems of the Building. The Final Space Plan, Specifications, Working Drawings
and Approved Working Drawings shall be collectively referred to herein as, the
"Construction Drawings". The tenant improvements shown on the Approved Working
Drawings shall be referred to herein as the "Tenant Improvements".

SECTION 2

CONSTRUCTION AND COSTS

Within ten (10) days of the approval of the Approved Working Drawings, Tenant
and Landlord shall select a general contractor (the "Contractor") through a
competitive bid process whereby Landlord shall submit the Construction Drawings
to three (3) contractors of which Tenant may select at least one (1) contractor
which must be a contractor which is licensed in the State of California, can be
bonded, and can provide references on other commercial work which such
contractor has performed. Landlord shall cause the Contractor to (i) obtain all
applicable building permits for construction of the Tenant Improvements, and
(ii) construct the Tenant Improvements as depicted on the Approved Working
Drawings, in compliance with such building permits and all applicable laws in
effect at the time of construction, including all environmental laws and the
Americans with Disabilities Act, and in good workmanlike manner. Landlord shall
pay for the cost of the design and construction of the Tenant Improvements,
including space planning, engineering, construction drawings, signage, a two and
one-half percent (2.5%) construction supervision fee, and any necessary permits,
in an amount up to, but not exceeding, Five Hundred Nineteen Thousand Four
Hundred Fifty Dollars ($519,450.00) which is equal to Thirty Dollars ($30.00)
per Rentable Square Foot of the Premises (the "Tenant Improvement Allowance");
provided, however, that the Tenant Improvement Allowance shall not be used to
pay the traffic impact fee which shall be paid separately by Landlord. Tenant
shall pay for all costs in excess of the Tenant Improvement Allowance, which
payment shall be made to Landlord in cash within ten (10) days after Tenant's
receipt of invoice therefor from Landlord. In no event shall Landlord be
obligated to pay for any of Tenant's furniture, computer systems, telephone
systems, equipment or other personal property which may be depicted on the
Construction Drawings; such items shall be paid for by Tenant. Tenant shall be
entitled to receive as a credit against Rent any portion of the Tenant
Improvement Allowance not used to pay for the cost of the design and
construction of the Tenant Improvements.

SECTION 3

DELAY IN SUBSTANTIAL

COMPLETION OF THE TENANT IMPROVEMENTS

Delay of the Substantial Completion of the Premises. If there shall be a delay
or there are delays in the Substantial Completion, as defined in Section 2.1 of
the Lease, of the Premises as a direct, indirect, partial, or total result of
any of the following (collectively, "Tenant Delays"):

3.1 Tenant's failure to timely prepare and/or approve the Final Space Plan, the
Working Drawings, and the Contractor or any other matter requiring Tenant's
approval;

3.2 A breach by Tenant of the terms of this Work Letter or the Lease;

3.3 Tenant's request for changes in any of the Construction Drawings;

3.4 Tenant's requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the estimated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, Landlord's standard improvement
package items for the Building;

3.5 Changes to the base, shell and core work, structural components or
structural components or systems of the Building required by the Approved
Working Drawings; or

3.6 Any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Lease Commencement
Date (as set forth in the Basic Lease Information) shall be deemed to be the
date the Lease Commencement Date would have occurred if no Tenant Delay or
Delays, as set forth above, had occurred.

SECTION 4

MISCELLANEOUS

Provided that Tenant and its agents do not interfere with Contractor's work in
the Building and the Premises, Contractor shall allow Tenant access to the
Premises thirty (30) days prior to the Substantial Completion of the Premises
for the purpose of Tenant installing overstandard equipment, furniture or
fixtures (including Tenant's data and telephone equipment) in the Premises.
Prior to Tenant's entry into the Premises as permitted by the terms of this
Section 4, Tenant shall submit a schedule to Landlord and Contractor, for their
approval, which schedule shall detail the timing and purpose of Tenant's entry.
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Premises or Property and against
injury to any persons caused by Tenant's actions pursuant to this Section 4.

 

Revision: October 1, 1997
Supersedes Rev. 10/1/96 &
7/1/95

R.O., M.C.O., Legal

ALLSTATE
CONSTRUCTION OUTLINE SPECIFICATIONS FOR OFFICES

I. CONSTRUCTION DOCUMENTS -

A. It shall be the responsibility of the Lessor to have prepared all
Construction Documents necessary for the construction of the project. Both the
documents and the completed project shall comply with all applicable building
and zoning ordinances, state and Federal laws including the Americans with
Disabilities Act (ADA) and shall incorporate relevant Underwriters Laboratories
(UL) and Commerce & Industry Insurance Company recommendations.

B. Construction shall not commence until the Construction Documents, cost and
construction schedule are reviewed and accepted by the Allstate Insurance
Company, Home Office Real Estate and Construction Department, also referred to
as the "Lessee."

C. Construction Documents prepared on CAD (preferably AutoCad, release 13) shall
include a furniture plan and complete interior finish schedule with finishes
selected from the Allstate standard finish selections. The schedule shall
include the location and manufacturer of all finishes as well as a detailed
specification. Complete HVAC, electrical, voice & data, plumbing and fire
protection drawings shall be provided prior to start of construction. The cost
of all Construction Documents and specifications shall be borne by the Lessor. A
complete record set of "as- builts" showing floor plans as well as the systems
that directly affect the leased space shall be furnished to Lessee at the
completion of build-out. "As- built" drawings shall be submitted on a 3-1/2"
computer disk compatible with the latest version of AutoCad. As-built drawings
shall also include equipment schedules showing manufacturers model numbers,
critical data and test results.

D. Landlord shall warrant the new system installations, including all
components, against defects and deficiencies for a period of one (1) year after
lease commencement of the leased premises. It is the intent of this
specification to require complete building systems whether or not all components
are individually referred to in this specification.

II. INTERIOR CONSTRUCTION -

A. Interior Partitioning:

1. Partition framing shall be 3-5/8" metal studs 16" O.C. All demising walls
between this tenant space and other tenant spaces, and between this tenant space
and corridors, shall contain full thick acoustic insulation and extend to
structure. Demising walls shall also be provided around the large double
conference room, and around any space adjoining the employee lounge/cafeteria.
Movable or demountable partition systems are not acceptable. In Regional Offices
demising walls shall be provided around and between the Vice President's office
and conference room.

2. Gypsum board shall be 5/8" thick with all joints taped. Edges of all
wallboard shall occur over framing members.

3. Doors shall be 8'-0" height. All door frames and conference room glass frames
(if any), shall be constructed of prefinished aluminum, hollow metal, or
hardwood to match doors.

4. Doors shall be 1-3/4" thick, flush wood solid core with hardwood veneer face
suitable for natural finish.

5. Hardware shall include lever-style locksets and latchsets. Storage and
conference rooms as well as the supply room, mail room, phone room and learning
center doors shall have locksets. (See Exhibit "B" for Security Details)

6. Moveable panel walls shall be Kwik Wall Series 2040 panels having an STC
rating of 48, or Allstate approved equal. Finish for Kwik Wall shall be color
coordinated with the paint colors selected for the surrounding room and shall be
submitted to Allstate for approval. Wallcovering to be factory installed on
moveable panel walls. Provide sound rated bulkhead above, and where necessary at
the sides of the panel wall, with STC rating equal to wall. (For Regions and
MCO's only.)

B. Acoustical Lay-in Ceilings:

1. Acoustical tile shall be nominal 24" x 24" x 5/8" lay- in, tegular-edged
textured ceiling tile, white finish, supported in a white finish 15/16" grid.

2. Grid system shall be installed in accordance with the Lessee approved
reflected ceiling plan.

3. Ceiling height shall be 9'-0".

III. INTERIOR FINISHING -

A. Painting:

1. Interior walls to be painted shall receive prime and finish coats of eggshell
enamel finish, as manufactured by Pratt and Lambert, Benjamin Moore, or
comparable quality manufacturer.

2. Ferrous metals shall be primed and then painted with two (2) coats Alkyd
eggshell enamel.

3. The Lessee will select stain color for doors. Hardwood trim, if any, shall
receive matching finish. All stained wood shall receive 2 coats of satin finish
varnish.

Paint Schedule per Office Type

:



Regional Office

The following rooms or areas shall receive one prime coat and two finish coats
of the specified paint:



Storage rooms





File room





Supply room





Mailroom





Coat closets





Telecommunication room



Market Claims Office

All rooms and spaces, except Reception area, shall receive one prime coat and
two finish coats of the specified paint.

Legal Office

The following rooms or areas shall receive one prime coat and two finish coats
of the specified paint:



Storage rooms





File room





Supply room





Mailroom





Coat closets





Telecommunication room



B. Wall Covering:

Wall covering shall be provided on the walls as listed in the wall covering
schedule. The wall covering material shall be the product that is manufactured
by:



Lanark: Ridgeley Type II





Genon: Cathay Type II



Tower Contract (J.M. Lynne): Celinni Type I



MDC/Essex 54 Commercial: Malaya Type II



Type II wall covering shall be used in the general office areas. Type I wall
covering shall only be used in the private offices and conference rooms.

The Vice President's suite, which includes the Vice President's office,
secretary and the Vice President's conference room shall be a contract grade
textile wall covering. This material shall be hung in accordance with the
manufacturer's instructions on primed surfaces only.

Typically, there may be four to six wall coverings scheduled for the general
office area and two to three wall coverings scheduled for the lunchroom. The
lunchroom will be a different color scheme from the office space. Vinyl shall be
hung in accordance with the manufacturer's instructions on primed surfaces only.

Wall Covering Schedule per Office Type

:



Regional Office

All rooms and spaces shall receive wall covering, except those listed above to
receive paint

Market Claims Office

Only the Reception area shall receive wall covering.

Legal Office

All rooms and spaces shall receive wall covering, except those listed above to
receive paint.

C. Woodwork:

In Regional Offices only

wood base & ceiling crown molding shall be provided in Lobby, Vice President's
Office, Vice President's conference room, and V.P. secretary's space, and shall
be finished as specified for doors. Profile of moulding to be approved by
Lessee.



D. Resilient Flooring:

1. Vinyl composition tile shall be 12" x 12" x 1/8" as manufactured by
Armstrong, Kentile, Azrock, Johns-Manville or other Lessee approved equal.

2 Base shall be 4" rubber with cove.

3. Cafeteria vending area, supply, storage and Telecommunication room shall have
vinyl floor tile.

E. Carpeting:

1. The carpet shall be the following product that is manufactured by Bentley
Mills. Alternate product should not be substituted.



Wallasey Loop: Field carpet throughout office areas.





Castle Bay 38: Accent and borders to be used in Conference rooms, meeting rooms
and reception area.





Magna Carta: to be used in the Lunch/Break room.





Somerset: Regional Vice President suite.



To ensure competitive pricing, the above product should be purchased through the
following source:

Noland Sales
111 S. Fairbanks
Addison, Illinois 60101
Contact: Mike Ryan (630) 628-1500

4" rubber cove base shall be provided throughout the general office area and
Lunch/Break room.

2. In Regional Offices only, the Vice President's office, conference room and
secretarial area shall have cut pile 1/10 inch gauge construction broadloom
carpeting with a minimum face weight of 40 oz., yarn dyed or solution dyed
nylon, installed over pad. Carpeting shall have anti-shock protection for the
life of the carpet and have a manufacturer's five-year limited warranty against
wear. Stripes, borders or other design features shall be provided as necessary
to achieve the appearance required by the Lessee.

3. Deviation from the above guidelines may only be made following Lessee
approval of the proposed substitute product.

F. Kitchen Equipment:

1. Provide 15 linear feet of plastic laminate faced kitchen cabinets comprised
of 24 inch deep base cabinets and 12 inch deep, 30 inch high wall cabinets. Wall
cabinets shall be set 30 inches over the counter. Provide post-formed plastic
laminate counter top. Provide refrigerator, disposal, dishwasher and
undercounter ice maker within the 15 feet. Design shall be ADA compliant.

2. Appliance Requirements:

* See Mechanical/Electrical for Utility Services.



Refrigerator:

18 cu. ft. high efficiency CFC free without ice maker.

Microwave Oven:

Provide two units, 1.2 cu. ft. (approx.), both to be built into the upper
cabinets, bottom of units shall be mounted 18" over the top of the counter.

Sink:

Elkay. Double-bowl, stainless steel with single ADA compliant lever handle
swivel faucets.

Hot Water Dispenser:

Install instant high temperature (minimum 190 degree) hot water dispenser, at
least 1/2 gallon per hour capacity.

Ice Maker, Disposal:

Submit specification for Lessee approval.



3. Vending Area: Rough-ins and over-counter service receptacles

G. Electric Water Cooler:

Electric water coolers shall be installed at a rate of one for each 15,000 sq.
ft. of net usable area in addition to one in the employees' lounge. Half of all
electric water coolers, or more if dictated by Code, shall be ADA compliant. New
coolers shall be CFC free. Units shall be wall mounted and deliver at least 3
gallons per hour.

H. Electric Projection Screens:

Projection screens shall be 70" x 70", electrically operated 120 volt, 1.13 amp
units, with matte white picture surface as manufactured by Da-Lite Corporation,
Model "Board Room," in Regional Office conference rooms only. All other screens
shall be manually operated version meeting the same criteria for size and
picture surface previously described. Provide a screen in each of the two large
conference rooms (both sides if split by movable partition) as well as Claim
Manager's, conference room or in Regional Offices only, the VP conference room.
Method of installation shall be above ceiling, offset mounting; door set flush
with ceiling tile and painted to match ceiling. See "Electrical Systems" for
related lighting and power requirements.

I. Mini Blinds:

Mini blinds shall be provided by Lessor for all exterior windows. Color
selection to be acceptable to Lessee.

J. Roof/Exterior Wall insulation: (for new construction)

Roof Insulation: Minimum of R-33 with insulation and effective vapor barrier
installed as part of the roof construction or tight to the underside of the roof
deck if underside needs vapor barrier.

Exterior Wall Insulation: Minimum of R-19 with vapor barrier installed at
interior side.

Thermal glazing shall be utilized in all exterior windows

K. Toilet Rooms:

Toilet Rooms shall be ADA compliant; designed with wall-hung fixtures (water
closets, urinals, sinks), and ceiling-hung toilet partitions. A minimum of two
urinals shall be provided (one ADA compliant). See "Mechanical Systems" for
fresh air and exhaust requirements. A floor drain shall be provided in each
toilet room, placed near the water closets, under the partitions.

L. Exterior Entrance Doors:

At least one leaf of each entrance door (including Drive-In) shall be
constructed with a power-assisted door opener and signage to meet the ADA
requirements. See Exhibit "B" for access control requirements.

IV. MECHANICAL SYSTEMS -

A. Heating, Ventilation and Air Conditioning (HVAC):

1. Heating systems shall be capable of maintaining 72 degrees Fahrenheit in all
spaces at ASHRAE 99% design winter conditions. In areas with 5,000 or more
degree days per year, the heating system shall include hot water perimeter
radiant heat below windows. Alternate systems shall be reviewed by Allstate. If
electric heat is proposed, projected operating costs shall be provided. The use
of dual, triple or high performance glazing does not negate this requirement.

Entry vestibules from the outside shall be heated.

2. Cooling systems shall be capable of maintaining 75 degrees Fahrenheit in all
spaces at ASHRAE 1.0% dry and wet bulb design summer conditions. Relative
humidity shall not exceed 50% at any time.

3. HVAC Zones. Conditioned air shall be delivered through an overhead exterior
wrapped insulated sheet metal duct system with a series of zone control terminal
boxes. Fiberglass duct is not acceptable. Separate zones shall be provided for
interior and exterior spaces. Dissimilar functional areas shall not be in a
common zone. Zones shall not exceed 1,200 square feet. Zones shall include:

a. All conference rooms to include each side of the split conference rooms.

b. Lounge and eating areas.

c. Copier/Printer rooms.

d. Corner rooms/offices.

e. Telecommunication equipment rooms.

f. Lobby.

g. RVP/Manager's suite.

h. Learning Center/ALSTAR Rooms.

Maximum diffuser design shall not exceed 300 CFM. The maximum length of flexible
duct to diffusers shall be 6'-0". Plenum return air paths shall be confirmed for
the proper air flow. Return air from each room shall be through the ceiling
plenum or ducted.

4. Allstate's internal design heat load is as follows:

a. Lights and equipment: 7 watts/SF usable (1.5 light, 5.5 power).

b. People: 1 person/150 sq. ft. usable space.

The minimum cooling system capacity for Allstate's space shall be a maximum of
350 sq. ft. of usable area per ton of cooling.

5. The Communication and Data (Telecommunication) equipment room shall be cooled
24 hours per day. This area shall be cooled from a dedicated zone off the
building system at a rate of one ton per 150 square feet. Also, a backup and
after hours method of cooling shall be provided. This system shall be a Liebert
"Mini-Mate", "Mini-Mate Plus", or Allstate approved equal. The system may reject
heat to the ceiling plenum if the plenum is large enough to dissipate heat for
at least three days continuous operation. Otherwise, a split DX system with heat
rejected to the outdoors must be used. The unit need not include humidity
control. Provide effective gravity condensate drain to the sanitary drain
system.

6. Ventilation systems shall be designed to provide a circulation rate of at
least one CFM per sq. ft. rentable and a minimum of 20 CFM fresh outside air per
person in accordance with the latest ASHRAE Performance Guide standards for
office occupancies. Office carbon dioxide levels shall remain below 1000 ppm
during the normal business day. System noise levels shall not exceed an N.C. of
40 in the work space.

7. A balancing report shall be provided at the completion of project, from an
independent, certified air/water balancing company.

8. Provide HVAC for Claims Learning Center capable of maintaining 72 degrees
Fahrenheit under the previously mentioned ASHRAE design conditions. The design
internal heat load per station is: 1,200 BTUH - PC equipment per station; 300
BTUH sensible, people; heat load from lights per actual locations; external heat
loads per actual locations. The number of stations shall be as directed by
Allstate.

9. Dedicated Allstate washroom facilities exhaust shall be two CFM/square foot
or code requirements if greater. Supply air shall be ducted in to each washroom.

10. See Exhibit "C" for Garage HVAC requirements.

11. In new construction easy access for maintenance shall be provided to all the
mechanical and electrical equipment. Ladders or stairways shall be provided to
penthouse or rooftop equipment spaces.

B. Fire Protection:

1. Recessed fire extinguisher cabinets with "ABC" type extinguishers shall be
installed as required by local fire marshall and/or code. One fire extinguisher
shall also be located in each electrical closet, communications/data room and
the lounge/kitchen space.

2. Smoke detectors shall be furnished in the Telecommunication Room,
kitchen/vending area, file/storage and electrical closets and shall be connected
as separate zones to the building's fire alarm system (if a central system
exists) or to local alarms as required.

3. Demised spaces shall be furnished with a wet pipe fire protection system
having semi-recessed sprinkler heads throughout.

C. Other Mechanical Services:

Provide the following services for the appliances and equipment discussed in
Section III.

* All plumbing connections shall be copper tubing.



1. (Two) Microwave ovens:

Ventilation to the ceiling plenum.

2. Sink with disposal:

Valved hot/cold water and drain.

3. Hot water dispenser:

Valved cold water.

4. Ice maker:

Valved cold water.

5. Vending area:

Valved 1/2" water supply.

6. Counter:

Valved 1/2" water supply, under counter for use with coffee maker or similar
device.

7. Water Coolers:

Valved cold water and drain.



V. ELECTRICAL SYSTEMS -

A. Power:

1. Provide two (2) isolated ground duplex, 20 amp, 120 volt receptacles for each
workstation position. "Workstations" shall be defined as furniture positions
(indicated by voice/data/power services) in open areas, in private offices and
in designated rooms as noted on Lessee's approved plans. No more than two (2)
"workstations" shall be serviced by one circuit. "Workstations" shall be
serviced from isolated ground, surge and spike protected panels (see Exhibit D),
via isolated ground circuits with dedicated neutral wires per phase. (IEEE
Standards recommend a dedicated neutral conductor and a dedicated ground
conductor for each circuit.) The three phase power serving these panels shall be
from a K13 rated or an oversized transformer and shall include oversized neutral
conductors for electronic loads. "Workstation" power receptacles installed in
walls shall be mounted 6" above the finished floor and shall be coordinated with
the architectural finishes for color and location. Housekeeping and
miscellaneous electrical receptacles shall be spaced so one exists within 50
feet of any point on the plan. These receptacles shall be fed from panels other
than those serving the workstations and shall comply with the latest local, NEC
and ADA requirements. Twenty percent design load for spare circuits shall be
provided in all power panels for future requirements. Power poles, undercarpet
tape and infloor conduit systems are not acceptable means of distribution.

2. Electrical design loads for lighting and receptacle power in the Allstate
usable space shall be able to accommodate up to 7.0 watts per square foot.

3. Dedicated Power: Dedicated power circuits, with the appropriate NEMA
configuration receptacles, shall be provided at the points indicated on the
Lessee approved plan for equipment, i.e., copy machines, LAN/WAN/ servers and
dedicated HVAC equipment.

4. Each Learning Center workstation shall have a dedicated circuit with two
duplex 20 amp, 120 volt receptacles.

5. Provide power, for the appliances and equipment discussed in Section III, per
manufacturer's recommendations.



a. Refrigerator:

One 120V, 20 amp dedicated circuit terminated in a duplex receptacle at 36" AFF.

b. Microwave Ovens (Two):

Each, 120V, 20 amp dedicated circuit terminated in a duplex receptacle
approximately 44 inches AFF. Provide power and switch to ventilation system.

c. Hot Water Dispenser:

Provide 120V or 208V power per manufacturer's specifications.

d. Provide the appropriate 120 volt power, thermal protection and controls, per
manufacturer's specifications or as indicated on the Lessee's approved drawings,
for:

(1) Ice Maker - hardwired or NEMA plug

(2) Disposal - hardwired with wall switch control

(3) Water Coolers - hardwired

e. Projection Screens - See Paragraph III H. Provide recessed mounted control
switch at room lighting switches or at room corner closest to the screen.

f. Projectors. See Paragraph III H. Provide a flush mounted receptacle in the
floor 8 to 10 feet in front of screens.

g. Vending:

Provide four 120V, 20 amp duplex receptacles with a maximum of two duplex
receptacles per one 20 amp circuit at 15" AFF.

h. Kitchen Counter:

Provide four ground fault (GFIC) protected duplex receptacles with a maximum of
two duplex receptacles per 20 amp circuit, equally spaced across the counter top
and 6 to 8 inches above the counter top.



B. Lighting:

1. The interior lighting system shall comply with the National Energy Policy Act
of 1992 and local codes, and shall be sufficient to provide 70-75 maintained
footcandles of evenly distributed fluorescent illumination measured at 30" above
the finished floor. Fixtures shall be 2' x 4' parabolic lenses with 18 or 27
cell 3" deep or greater, either 120 or 277 volts, electronic ballast with 3-T8,
3500°K lamps. Fixture spacing shall be 8'- 0" on-centers or calculated
point-to-point, with perimeter fixtures placed so that none is further than
three feet (3'-0") from adjacent walls. Existing fixtures that are reused shall
be cleaned, relamped and reballasted. Fluorescent, PL, MR or PAR down and wall
wash fixtures shall be provided in the reception lobby, conference rooms and, in
Regional Offices RVP suites. See Exhibit "C" for garage lighting. Provide one
recessed narrow beam incandescent downlight with recessed slide dimmer at each
overhead projector screen location, for illumination for the operator. The
downlight shall be installed in the ceiling 8 to 10 feet in front of the screen
with the dimmer control located at the room's lighting control (switch) or
adjacent to the screen power switch. See Paragraph III H.

2. Night lighting/emergency lighting shall be provided where indicated on the
Lessee's approved plans. Emergency exit lighting shall be spaced throughout the
area to conform with local codes and requirements. Toilet rooms shall have
continuous burning emergency light. Individual batteries or a generator set
shall provide power for the system.

3. Light switches shall be provided at each entrance to rooms. The 2' x 4'
fluorescent lighting in open areas shall be controlled from a bank of wall
switches, from motion detectors or from a contactor. No illumination is to be
directly controlled from a circuit breaker panel. Conference rooms, training
rooms and meeting rooms shall be controlled overall by motion detectors and
shall have the capacity of lowering the lighting levels within the room and in
front of the screen by means of switching the overhead lamps. Control device
locations and cover plates shall be coordinated with architectural finishes.

4. The exterior lighting for the tenant parking shall have a minimum average
lumination of 2.0 footcandles overall and 5.0 footcandles lumination near the
building with minimal levels of .5 footcandles at the perimeter.

C. Telecommunications Support:

1. The electrical contractor shall furnish and install boxes, raceways, conduits
and monuments at "workstation" locations indicated on the approved floor plans
to support the Telecommunication system. Separate telecommunication receptacle
boxes located in walls shall be set level with the power receptacle boxes. In
walls with insulation or other interference a 2" x 4" box shall be furnished
with a 3/4" conduit extended to above the suspended ceiling with a 90° bend, and
plastic bushing and pull string in the conduit. Where there is no interference,
a drywall plaster ring with a pull string to above the ceiling shall be
provided. Locations for each telecommunication receptacle shall be coordinated
with the Allstate representative and the selected telecommunication contractor,
and shall be shown on an Allstate approved floor plan.

2. Power and Telecommunication wiring shall be provided to each workstation.
Acceptable distribution methods are:

a. In open areas; to a floor mounted monument (Standard Patriot Products
Monument) containing both power and Telecommunication receptacles. Methods of
distribution are:

(1) Under raised floor if it is provided in the project.

(2) Poke through the building floor with distribution through the plenum below.

(3) Existing "in floor duct system."

(4) New "in floor duct system."

(5) When floor monuments cannot be used, wiring through the modular furniture,
using conventional power wiring in conduit and telecommunication cable within
the furniture to surface mounted power and communication boxes as approved by
Allstate. A maximum of six (6) "workstations" shall be serviced from any one
entry point.

NOTE: Due to the variety of buildings the optimum system may be a combination of
the above. The Landlord shall state very clearly the method that is proposed for
the project location.

b. In private offices or other designated rooms; to wall mounted receptacles in
conventional junction boxes, using conventional wiring methods, fed through the
walls from overhead.

(1) Power poles, under carpet tape and in-floor conduit systems are not
acceptable means of distribution.

D. Telecommunication Room's Power:

A dedicated power panel shall be provided to serve the telephone and data
systems within the Telecommunication room exclusively. This panel shall be surge
and spike protected, unless power to the room is serviced from any
Uninterruptable Power Supply (See Exhibit E). Distribution within the room may
be via surface mounted raceways. Room power shall be provided for, but not
limited to, the following:

1. Dedicated, isolated ground, 20 amp, 120 volt circuits fed from this panel
shall service receptacles at the following locations:

a. At the Central Patch Panel (Item No. 17 in Exhibit "A") racks; one circuit
terminating in power strip (Wiremold 200 Plugmold 20-IG-306) installed on the
back of the vertical wire management system for each open relay rack.

b. At the telephone switch. (Power requirements shall be provided by the
Allstate representative.)

c. At each telephone "phone mail" or similar device. (Power requirements and
receptacle configuration shall be provided by the Allstate representative.)

d. At each controller, server, modem and/or CPU. (Power requirement and
receptacle configurations shall be provided by the Allstate representative.) A
minimum of one (1) receptacle for each two (2) controllers, each server and the
security main console.

2. Power and telecommunication services shall be located for two workstations
within the room to be utilized on a part-time basis.

3. A dedicated, 120V, 20 amp circuit terminated in two separated duplex
receptacles intended for printers within the room.

4. Other services prearranged or specified by Allstate. (UPS is recommended for
all equipment within the Telecommunication Room.)

A copper grounding bar, 1/4" x 2-1/2" x 24" shall be provided on the wall near
the open relay rack(s). A #6 AWG green colored insulated ground wire shall be
installed from the bar to the derived power system ground terminal. Resistance
at the bar shall not exceed 25 ohms. A #6 AWG ground wire shall be connected
from each rack to the bar.

VI. TELECOMMUNICATION TERMINALS-INTEGRATED WIRING SYSTEM -

Attached hereto as "Exhibit A" is a standard outline specification for the
Allstate Integrated Wiring System referred to as the "Telecommunication System".
This system shall become an integral part of the Lessor/General Contractor's
responsibility for installation/coordination.

Allstate Insurance Company will approve the Telecommunication Contractor. That
contractor and Allstate will develop the "scope of work" and associated costs
for each individual project. The selected telecommunication contractor shall
work with the General Contractor and his subcontractors to coordinate the
installation of a complete and operating telecommunications system under EIA/TIA
Standards and within the set time frame of the project. The General Contractor
shall retain project control over each of the on-site contractors with
responsibility for preparing, coordinating, supervising and final cleaning of
the construction area. Close attention shall be paid to the work of the
electrical contractor in coordination with the Telecommunication contractor.

VII. MANUFACTURERS:

The following manufacturers' equipment has been used successfully on Allstate
projects. Others may be suggested for Allstate's specific approval:

A. MECHANICAL -

1. Fans/Boxes/Condensers:

Carrier

McQuay

Titus

York

Liebert

Trane Corporation

2. Controls:

Landis Gyr/Powers

Johnson Controls

Trane Corporation

3. Boilers:



Slant-Fin

Cleaver Brooks

Burnham

Weil-McClain

HB Smith

Bryan



4. Unit Heaters:

Reznor

Modine

5. Domestic Water Heaters:

Rheem

A. O. Smith

Ruud

6. Plumbing Fixtures & Accessories:

Kohler

American Standard

Sloan

B. ELECTRICAL -

1. Receptacles/Surge Protectors:



Hubbell

Current Technology

Pass & Seymour

Liebert Corporation

Leviton

LEA Corporation



2. Lighting Controls:

Lutron

Levitron

Hubbell

Novitas

3. Lighting:

Columbia Lighting Products - to be reviewed by Allstate

Lithonia Lighting Products

i.e. 2PM3GD33218LD2771/3GEBGLCRLPS735

Metalux/Cooper Lighting Products

i.e. 2P2GAX332S18H277EB81GL

4. Floor Monuments:

Littco Industries, Inc. Model PFF-12BA - Available through Mr. Gary Littrell,
P.O. Box 3157, Barrington, IL 60010, (847) 934-9500. See Manufacturer's cut
sheet supporting this specification, separately distributed.

Walker (with Allstate approval).

Square D (with Allstate approval).

PATRIOT PRODUCTS

Placer Page

[Two pages consisting of copy of cover page and description of product page]



EXHIBIT "A"

VI. Telecommunication-Terminals-Integrated Wiring System -

A. General Notes:

1. Prior to installation, detailed wiring diagrams, material lists, and
coordination drawings shall be submitted to Allstate. Drawings shall include
Telecommunication Room 1/4" scale floor plan and elevations of rack
arrangements. Detailed as-built drawings on CAD disc (latest revision of
AutoCad), as well as wiring continuity and testing documentation, shall be
submitted upon project completion and prior to final payment. For the purpose of
this exhibit, the "Contractor" is the Telecommunication Contractor.

2. Throughout the entire integrated wiring system cable holders, "D" rings,
Velcro wire wraps, etc., shall be provided for wire management along with
detailed cable identification. All cable runs shall be run parallel to the
building's column lines with vertical risers and drops. Wiring shall present an
orderly appearance above ceilings and shall be suspended above the ceiling grid
off independent hangers. EIA/TIA working clearances shall be maintained.

3. Installation shall conform to local, state and Federal codes, standards and
recommendations of authority having jurisdiction including, but not limited to
NEC, UL, IEEE, CSA, NEMA, EIA/TIA, BICSI, ANSI.

B. At each workstation location, receptacles (jacks) for telephone and data
connections shall be wired via a two "unshielded, four twisted pair" cabling
system. Where telephone and data receptacles are wall mounted wiring shall be
through junction boxes or drywall rings provided by the electrical contractor.
Where workstations are in open areas, away from walls, floor monuments shall be
provided at each location by the electrical contractor. Necessary conduit, floor
coring or other systems for wiring distribution shall be provided by the
electrical contractor. (See Paragraph V. C. in the basic specification.) Power
poles, surface wire raceways nor under- carpet tape (flat wire) are not
acceptable.

C. The contractor shall supply, install and test the complete system from the
CRT to the controller/server and from the telephone instrument to the telephone
switch including, but not limited to, baluns, line cords, patch cords, jacks,
plugs, boxes, conduits, patching equipment and racks. All applicable wiring
codes shall apply. The total system test shall be coordinated with Allstate and
shall meet EIA/TIA 568A, 606, TSB-36, and TSB-40 standards for Category 5
systems.

D. Material List:

NOTE

: Data Systems are based on a 4/16 Mb token ring Novell LAN, an IBM 3270 system
configuration and a ROLM telephone switch. For other phone or data systems,
Allstate will provide modifications to this specification. The equipment shown
in the attached wiring diagram "Integrated Wiring System" correspond to the
item/device numbers listed below. They shall be new, state-of-the-art material
as selected from the Manufacturers List in Item 21.





ITEM

DEVICE

DESCRIPTION

1.

FFT/PC:

Furnished and installed by Allstate.

2.

Balun/Filter:

At FFT/PC. Furnished and installed by Contractor. Coax balun shall be two
conductor, Pins 2 & 5 active and shall have matching impedance with the balun in
item "13", Media filters shall be by AIC. Coordinate with AIC Representative.

3.

Line Cord:

Furnished and installed by Contractor.

 

(3a)

Low speed

data system shall be UTP, 24 AWG, 4 conductor with a 6 pin RJ11 male plug at one
end and an RJ45 plug at the other, wired per USOC pinning designation. For Pair
1 - blue pair - Pins 4 & 5 (RJ45) and 3 & 4 (RJ11). For 2 - orange pair - Pins 3
& 6 (RJ45) and 2 & 5 (RJ11).  

(3b)

High speed data system shall be UTP, 24 AWG, 8 conductor with an 8 pin RJ45 male
plug at each end wired to EIA/TIA 568A wiring standards. For Pair 1 - Pins 4 & 5
(blue). For Pair 2 - Pins 3 & 6 (orange). For Pair 3 - Pins 1 & 2 (green). For
Pair 4 - Pins 7 & 8 (brown).

 

NOTE:

Pin configuration shall be confirmed for each system with Allstate. Line cords
shall be color identifiable.

4.

Telephone:

Furnished and installed by others (telephone contract is not in this project
scope).

5.

Line Cord

   

(Telephone):

Furnished and installed by others (telephone contract is not in this project
scope).

6.

Terminal Box:

Floor monument and wall junction box shall be furnished and installed by the
Electrical Contractor under Section V of the basic specification. Communication
and data material/devices shall be furnished and installed by the
Telecommunication Contractor.

 

* Three (3) RJ45 communication jacks shall be wired off the blue category 5 UTP
four twisted pair cable. The blue pair to be terminated on pins 4 & 5 of a blue
category 5 jack, the orange pair to be terminated on pins 4 & 5 of an orange
category 5 jack and the green and brown pairs to be terminated on pins 4 & 5 and
3 & 6 respectively of a black category 5 jack.

 

One (1) RJ45 communication jack shall be wired off the white category 5 UTP four
twisted pair cable. Termination to a white category 5 jack shall comply with
568A Standards. The jack locations in the Patriot Monument shall be arranged
blue, orange, black and white with two (2) future jacks to be blanked with a
space block.

 

NOTE:

Plug type and pin configuration shall match the system being installed. (See
Item No. 3.)

 

* Alternate: Two (2) RJ45 communication jacks shall be wired off the blue
category 5 UTP four twisted pair cable. The blue and orange pairs to one blue
category 5 jack pinned 4 & 5 and 3 & 6 respectively and the green and brown
pairs to one black category 5 jack pinned 4 & 5 and 3 & 6 respectively.

7.

Paired Cable:

Furnished and installed by the Contractor. Telephone and low speed data cable
shall be Category 5, 24 AWG, solid copper, UTP, with EIA rating "Data Grade"
with a blue outer jacket 100 ohm impedance, max. 17.0 pf/ft. capacitance and
min. 44 db. N.E.X.T., SCR of 13.5 db. Split the termination of Pairs 1 & 2 and
Pairs 3 & 4 on terminal jacks as described in Item 6.

   

High speed Data cable

shall be Category 5, 24 AWG, solid copper, UTP with EIA rating "data grade" with
white outer jacket, 100 ohm impedance, max. 17.0 pf/ft. capacitance and min. 44
db N.E.X.T., SCR of 13.5 db. Cable termination shall be Pair 1, 2, 3 & 4 per
EIA/TIA 568A standard.    

Cable must comply with EIA/TIA-568, ANSI/ICEA, ASTM and IEEE Standards.

   

The cable insulation shall be PVC or Teflon (low smoke) depending on the
installation application. Conductor color coding shall be standard EIA/TIA with
outer jackets of the two Category 5 system cables, to be color distinguishable
(white and blue).

 

NOTE:

The cable lengths from the workstation to the patch panel shall be limited to a
maximum of 300 feet. IBM Media Guide GA27-3714 shall be utilized to confirm the
cable lengths. Cable runs which exceed the 300 feet shall utilize fiber optic
cable in a backbone system which shall be submitted to Allstate for approval.
All cable runs shall be run parallel to building column lines as specified in
Section A-3.

8.

Punch Down Block:

Furnished and installed by the Contractor. 110 type blocks shall be wired direct
to the back of the modular patch panels and shall meet EIA/TIA 568A standards
for Category 5, TSB-40. Alternates to be approved by AIC.

9.

Modem:

Furnished and installed by Allstate. Telephone installer to provide dedicated
telephone data lines from D-Mark to modem.

10.

Controller, Server:

Furnished and installed by Allstate. Contractor to provide stacking racks as
required.

11.

N.A.

 

12.

Data Cable/ Controller:

Furnished and installed by Contractor for 3270 or similar system. Cable shall be
coax, 93 ohm, RG62 or mini type in bundles of 32 for each controller (4 if
multi-plexed). Cables to have coax connectors at each end. Hydra cables are not
acceptable.

13.

Data Patch Panel:

Shall be furnished and installed by the Contractor. Shall be part of item D.18
as 32 port BNC, RJ11 to coax modular patch panel including baluns.

 

NOTE:

For other systems coordinate with Allstate.

14.

Punch Down Block:

Furnished and installed by the Contractor, Punch Down Blocks 66M-150 or 110 type
shall serve as D-Mark for secondary wiring from the telephone switch. Block may
be incorporated with modular patch panel. (See Item 18).

15.

Telephone Switch:

Furnished and installed by others (telephone contract is not in the scope of
this project).

16.

Punch Down Block:

Furnished and installed by others. Punch Down Blocks 66M-150 or 110 type shall
be D-Mark for incoming utility (telephone contract is not in scope of this
project).

17.

Central Patch Racks:

Furnished and installed by Contractor. Free-standing 19" x 84" open
communications rack. Inter-panel horizontal wire managers and inter- rack
vertical wire managers as well as access cable tray shall be utilized to
facilitate wiring. Racks shall be firmly anchored and electrically grounded.

 

NOTE:

The number of racks shall be as designed.

18.

Modular Patch Panels:

Furnished and installed by Contractor. Panels shall be designated for the
systems required. "Telephone" patch shall be 110 or 66 block to RJ45, 96 port
panels for wiring of the secondary side of the telephone switch. Required number
of panels shall be based on the total number of telephone extensions required.

   

"Workstation" patch panels shall be 110 or 66 block to RJ45, 96 port panels for
wiring of voice, modem and low speed data (three ports per workstation) and a
110 or 66 block to RJ45, 96 port panels for wiring of the high speed data (one
per Workstation) patch panels.

   

"Data" patch for 3270 shall be 32 port BNC RJ11 to coax for 3270 controllers.
Required number of patch panels shall be based on total number of controllers.
Patch Panels shall be prewired modular patch panels rated for a minimum of 16 mb
transmission per EIA/TIA and TSB-40 standards. (48 port panels may be used as an
alternate).

 

NOTE:

Port and pin configurations shall match the system being installed. The quantity
of modular patch panels is based on the total number of workstations/drops, the
telephone line requirements and the total number of data controllers, for system
requirements plus 20% future expansion.

19.

Patch Cords:

Furnished and installed by Contractor. Cords shall be manufacturer supplied of
various lengths for the type of system installed. Cords shall be 4 conductor,
Pins 3 & 4 and 2 & 5 and 8 conductor, Pins 1 thru 8 for high speed data patches.
Patch cords for different systems shall be color coded for ease of tracing their
function. Vertical and horizontal wire management with D rings, or wire ties as
well as detailed cabling identification shall be provided.

 

NOTE:

Under the direction of Allstate, the contractor shall do the initial data and
phone patching, assuring that the wire management provided is used, to provide a
neat and orderly appearance. Plug type and pins shall match the system being
installed. Quantity of cords shall be coordinated with Allstate.

20.

Testing, Reports, Drawings:

Validation of the wiring system classification shall be documented. Impedance,
capacitance, attenuation, near end crosstalk and SCR shall be confirmed for each
wiring system as well as hardware. Standard EIA/TIA 568A, 606 and TSB-40 shall
be the base line requirements. Category 5 high speed data system shall be
validated to 100 MB at 100 MHz for each cable run. The test report (two (2)
copies and two (2) 3-1/2" disc) shall be provided to Allstate. Each workstation
wire tested shall be displayed on a single sheet of the report. Detailed
reproducible as-built drawings and CAD disc shall be provided as part of the
wiring system documentation.

21.

Manufacturers List

 

A. Equipment

 

AMP

 

Ortronics

 

Hamaco

 

Chatsworth Dracon

 

B-Line / Panduit

 

Nevada Western (T & B)

 

Siemons

 

Krone

 

Hubbell

 

B. Cable

 

Belden

 

Berk-Tek

 

AT&T

 

Comscope



ALLSTATE DIAGRAM

Placer Page

[Integrated Wiring System October 1, 1997]

 

 

ALLSTATE DIAGRAM

Placer Page

[Telecomm Room Market Claims Office]








--------------------------------------------------------------------------------








EXHIBIT "B"

ACCESS CONTROL

-



A. Each Allstate office shall have an access control system to protect against
unauthorized persons entering non-public areas. Perimeter doors shall be locked
during both working and non-working hours. Interior doors as required, shall be
secured. The access requirements shall be provided by Allstate.

B. Doors which have been designated as "Secure Employee" and "Visitor" entrances
and exits shall be controlled by electronic door locking hardware and access
control devices. Mechanical locking devices may be used on interior doors only.
Emergency exit and paths of egress must meet local and national codes for safe
exiting from the premises. ADA Codes and Standards shall be incorporated for
handicap entrances and exits.

C. The access control system shall be installed by a licensed security system
contractor. The system shall be reviewed and approved by Allstate Real Estate
and Construction prior to installation.

D. Manufacturers

1. Johnson Controls

2. Simplex

3. A.D.T.

4. Allstate approved equal








--------------------------------------------------------------------------------








EXHIBIT "C"

GARAGE

- The following requirements shall be included in the construction of a Drive-In
inspection garage. See "Drive-in Claims Garage Plan" in the drawings package
supporting this specification, separately distributed.



A. Concrete floors shall be a minimum of 5" thick (3,000 psi concrete), and
reinforced with 6" x 6" x #6 x #6 wire mesh and pitched to interior floor drains
located under each vehicle space. Garage floor shall be 6" lower than adjacent
Drive-In office space and separated by a minimum 3'-0" wide walkway. Concrete
shall be sealed. No finish shall be applied that will cause slipping.

B. Overhead doors shall consist of 10'-0" high doors for each drive-thru
automobile stall. All doors shall have a glazed section, minimum of 6" high, at
approximately 5'-0" above floor. Dual electronic controls shall be located both
in the garage and in one adjuster's office, and have three button positions,
Open, Stop, and Close. Operator must be able to view the door being closed.

C. Exterior Pedestrian Door. One 3'-0" wide door shall be provided for exiting
from the garage toward the incoming side. Door to have a minimum 5" x 20" vision
panel.

D. Inside surface of concrete block shall have block filler plus two coats of
enamel paint.

E. Lighting shall be fluorescent providing 75 maintained footcandles of
illumination 30" above the finished floor. Fixtures shall run parallel to and
alongside the vehicle location to illuminate top and sides and shall not be
masked by the overhead door when opened. One fixture shall be on the
night/emergency light circuit. One ceiling mounted, reel type trouble light
shall be provided for each vehicle stall.

F. Weatherproof duplex outlets shall be provided approximately 36" above floor
at four locations. Circuits shall be G.F.I.C. protected.

G. Heating shall be provided by thermostatically controlled unit gas heaters (or
Allstate approved equal) located near the overhead doors. Heaters shall be
provided at both ends of the garage. Thermostats shall be in weatherproof
enclosures.

H. Provide one cabinet mounted ABC fire extinguisher.

I. Provide one service sink with hot and cold water. Hot water shall be supplied
from a wall mounted electric heater.

J. Provide one cold water freeze-proof hose bib in the garage for wash down.

K. Conduit shall be provided for telephone connection to a location designated
by Allstate.

L. Provide and install a steel ladder with 30" x 30" roof hatch within the
Drive-In facility for access to roof.

ALLSTATE DIAGRAM

Placer Page

[Drive-In Claims Garage Plan]








--------------------------------------------------------------------------------








EXHIBIT "D"

TRANSIENT SURGE & SPIKE PROTECTION

The system shall protect the Allstate Facility's workstations throughout the
rentable space as well as the Telecommunication Room power supply. The system
shall be connected in parallel to the projected loads to be protected,
individually fused and sized for the specific voltage and KVA load. The system
shall provide wide area solid state transient voltage protection and heavy duty
electronic filtering. The TVSS shall comply with UL Standard No. 1449 and 1283,
IEEE 62.41 and NEC Article 240-21 and 110-9.

The TVSS System shall be designed with high performance, matched and balanced
MOV arrays for panel protection sized for each individual application. System
shall monitor modes L-L, L-N, L-G and N-G with visual LED indication. Unit shall
provide high frequency noise filtering up to 50 db attenuation in both normal
and common modes at frequencies of 100Khz to 100Mhz. The effective speed of the
sequence time shall be instantaneous with no discernible overshoot for the
applied UL test voltage and simultaneous current wave. The overall system shall
be rated for Commercial use and carry a minimal 5 year warranty.

Recommended Vendors:

Liebert Corporation ie: model #ACVII/111RKE for Telecommunication Room

EFI Corporation

Current Technology, Inc.

Dynatec

LEA Corporation




--------------------------------------------------------------------------------




EXHIBIT "E"

UNINTERRUPTABLE POWER SYSTEM

The system shall protect the Allstate Facility's Telecommunication Room's power
supply. (Outline Specification Section V Paragraph D). This system shall become
an integral part of the Lessor/General Contractor's responsibility for the
installation and coordination. Allstate Insurance Company will purchase the
system and provide all pertinent information.

Allstate Insurance Company will supply the Vendor, equipment model numbers and
personnel contacts for the receiving, installation, startup and coordination of
the specified equipment. The selected Vendor shall work with the General
Contractor and his Subcontractors to insure that the complete UPS system is
installed, tested and software certified at the time of startup. The General
Contractor shall retain project control over each of the on-site contractors
with responsibility for preparing, coordinating, supervising and final cleaning
of the construction area.

BASIC SYSTEM:

The UPS equipment shall be highly efficient on-line technology that provides
complete power protection from the full range of power disturbances while
keeping the protected systems on line at all times. The system shall have input
current harmonic distortion of less than 3%, less the 60 db of audible noise,
isolated neutral, internal maintenance bypass, static transfer switch and a
minimum of 15 minutes of maintenance free battery backup. The system shall also
include full Microsoft certified monitoring and shutdown capabilities along with
multi-port interface units, cable and programmable relays.

Equipment: Liebert Model #U1CC012CGF000

12KVA, 208 volt-in/208 volt-out

footprint: approx. 41x26x62

full load battery time: 16 min

approx. weight: 1310 lbs.

BTU at full load: 4,000 BTU/HR




--------------------------------------------------------------------------------




EXHIBIT C

COMMENCEMENT DATE MEMORANDUM

With respect to that certain lease ("Lease") dated November 25, 1998, between
ALLSTATE INSURANCE COMPANY, an Illinois corporation ("Tenant"), and CREEKSIDE
SOUTH TRUST, a Maryland business trust ("Landlord"), whereby Landlord leased to
Tenant and Tenant leased from Landlord approximately _______ rentable square
feet of the building located at Creekside Business Park, Dublin, California
("Premises"), Tenant hereby acknowledges and certifies to Landlord as follows:

(1) Landlord delivered possession of the Premises to Tenant in a Substantially
completed condition on _____________________ ("Possession Date");

(2) The Lease commenced on _______________________ ("Commencement Date");

(3) The Premises contain _________ square feet of space; and

(4) Tenant has accepted and is currently in possession of the Premises and the
Premises are acceptable for Tenant's use.

IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this ___ day
of ______________________.

"Tenant"

ALLSTATE INSURANCE COMPANY,

an Illinois corporation

By: _________________________

Its: _______________________

By: ________________________

Its: ________________________








--------------------------------------------------------------------------------








EXHIBIT D

RULES AND REGULATIONS

[LANDLORD TO PROVIDE]




--------------------------------------------------------------------------------




EXHIBIT E

TENANT ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Multi- Tenant Office Triple Net
Lease (the "Lease") made and entered into as of _________________, 19__ and
between _________________________________, a ________________________ as
Landlord, and the undersigned as Tenant, for Premises on the ___________
floor(s) of the Building located at _________________________, Dublin,
California hereby certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned has commenced occupancy of the Premises described in the
Lease, currently occupies the Premises, and the Lease Term commenced on
_________.

3. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

4. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

5. Tenant shall not modify the documents contained in Exhibit A or prepay any
amounts owing under the Lease to Landlord in excess of thirty (30) days without
the prior written consent of Landlord's mortgagee.

6. Base Rent became payable on _______________.

7. The Lease Term expires on _________________.

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.

9. No rental has been paid in advance and no security has been deposited with
Landlord except as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets that the
undersigned has, which preclude enforcement of the Lease by Landlord.

11. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
_________________. The current monthly installment of Base Rent is $__________.

12. The undersigned acknowledges that this Estoppel certificate may be delivered
to Landlord's prospective mortgagee, or a prospective purchaser, and
acknowledges that it recognizes that if same is done, said mortgagee,
prospective mortgagee, or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part, and in accepting an assignment of the Lease as
collateral security, and that receipt by it of this certificate is a condition
of making of the loan or acquisition of such property.

13. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

Executed at __________________ on the _____ day of ______________, 19___.

"Tenant"

ALLSTATE INSURANCE COMPANY,

an Illinois corporation

By: __________________________

Name: ________________________

Its: _______________________




--------------------------------------------------------------------------------




AMENDMENT NO. 1

TO

MULTI-TENANT INDUSTRIAL GROSS LEASE

THIS AMENDMENT NO. 1 TO MULTI-TENANT INDUSTRIAL GROSS LEASE (the "Amendment") is
made and entered into as of the 25th day of November, 1998, by and between
CREEKSIDE SOUTH TRUST, a Maryland business trust ("Landlord"), and ALLSTATE
INSURANCE COMPANY, an Illinois corporation ("Tenant").

r e c i t a l s

:



A. Landlord and Tenant are parties to that certain Multi- Tenant Industrial
Gross Lease dated as of November 25, 1998, (the "Lease") wherein Landlord leased
to Tenant certain premises located at 5875 Arnold Road in Dublin, California.

B. Landlord and Tenant desire to amend the Lease, including changing the
Commencement Date and revising certain provisions of the Work Letter, attached
to the Lease as Exhibit B, on the terms and conditions set forth below.

a g r e e m e n t

:



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby amend
the Lease and Landlord and Tenant agree as follows:

1. INCORPORATION; DEFINED TERMS. The Lease, including all exhibits and schedules
attached thereto, is incorporated into this Amendment by this reference. All
capitalized terms used and not otherwise defined in this Amendment, but defined
in the Lease, shall have the meaning set forth in the Lease.

2. CONTRACTOR FOR TENANT IMPROVEMENTS. The first sentence of Section 2 of the
Work Letter is hereby deleted and replaced with the following: "Landlord, at
Tenant's direction, shall use Pepper Construction Company of San Francisco as
the general contractor (the "Contractor"). As a result of Landlord agreeing to
use the Contractor, Landlord shall not be responsible for any of the following:
(a) payment of any expenses for the construction of the Tenant Improvements
beyond the Tenant Improvement Allowance; (b) the date of Substantial Completion,
as defined in Section 2.1 of the Work Letter, of the Premises, including any
delays beyond the Commencement Date, as defined in Paragraph 2.1 of the Lease
[as amended in this Amendment]; (c) quality of workmanship provided by the
Contractor or for any defects in the construction work or materials used in the
construction of the Tenant Improvements, with any warranty work related to the
Tenant improvements required to be performed after Substantial Completion being
the sole responsibility of Tenant, at Tenant's sole cost and expense; and (d)
compliance with all applicable local, state and federal codes with respect to
the Tenant Improvements."

3. COMMENCEMENT DATE. Pursuant to Paragraph 2.1 of the Lease, and
notwithstanding anything to the contrary in the Lease, the Commencement Date
shall be April 1, 1999.

4. MISCELLANEOUS.

(a) Effect of Amendments. Except to the extent the Lease is modified by this
Amendment, the remaining terms and provisions of the Lease shall remain
unmodified and in full force and effect. In the event of conflict between the
terms of the Lease and the terms of this Amendment, the terms of this Amendment
shall prevail.

(b) Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to its subject matter and can be changed only
by an instrument in writing signed by Landlord and Tenant.

(e) Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one in
the same Amendment.

(d) Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment for the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

Except as modified herein, all other terms and conditions of the Lease between
the parties above described shall continue in full force and effect.

LANDLORD:

CREEKSIDE SOUTH TRUST, a Maryland business trust

By: /s/
Title: ____Gary E. Block, Vice President
Date: _______February 9, 1999

TENANT:

ALLSTATE INSURANCE COMPANY, an Illinois corporation

By: /s/
Title: William B. Moston, Asst. V.P., Corporate Real Estate and Construction
Date:_______January 28, 1999

By: _____________________
Title: ______________________>
Date: ______________________




--------------------------------------------------------------------------------




SECOND AMENDMENT TO LEASE

This Second Amendment to Lease ("Agreement") is made and entered into as of
August 7, 2002, by and between Glenborough Properties, L.P., a California
limited partnership, ("Landlord") and Allstate Insurance Company, an Illinois
corporation ("Tenant").

r e c i t a l s

:



This Agreement is made with reference to the following facts and objectives:

A. By Multi-Tenant Industrial Gross Lease (Base Year) by and between Creekside
South Trust, a Maryland business trust, and Tenant dated as of November 25,
1998, and by Amendment No. I to Multi-Tenant Industrial Gross Lease by and
between Creekside South Trust and Tenant dated as of November 25, 1998,
(together, the "Lease") Tenant leased the Premises depicted in Exhibit "A" to
the Lease and described in the Basic Lease Information of the Lease as
approximately 17,315 rentable square feet in the eastern end of the Building
located at 5875 Arnold Road, Dublin, California 94568-3167 in the Project
formerly referred to as Creekside Business Center but now known as Creekside
Business Park.

B. Landlord has succeeded to the interests of Creekside South Trust in the Lease
and in the Premises.

C. Landlord and Tenant desire to provide for an option to terminate the Lease
early by Landlord, and to otherwise modify and amend the Lease, on and subject
to the terms, covenants, and conditions set forth below.

NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

a g r e e m e n t

:



Tenant has advised Landlord that it intends to relocate to other premises in the
fourth quarter of 2002, and is in the process of advertising the Premises for
sublease. Landlord would also like to actively market the Premises, so that
Landlord can attempt to obtain a longer lease term or a direct lease, and Tenant
has agreed that Landlord may do so, provided that each party may market the
space on a non-exclusive basis. Landlord and Tenant shall keep each other
apprised of their marketing efforts and of any potential interest in the
Premises, but shall not be required to release confidential information to each
other.

In the event that Landlord locates a potential new tenant for the Premises or
otherwise desires to recapture the Premises, Tenant agrees that Landlord shall
have an option to terminate the Lease early, on thirty (30) days written notice
given in the manner set forth in Section 18.6. of the Lease. Such termination
shall be effective on the later of the thirtieth (30th) day after notice, or on
the date Tenant has relocated to its new premises and vacated the Premises.
Landlord may not exercise this option to terminate early if Tenant has given
Landlord written notice that it has entered into a letter of intent to sublease
the Premises, or has actually subleased the Premises. Following Tenant's receipt
of the notice of termination, the parties shall enter into Landlord's standard
form of early termination agreement, except that no early termination fee shall
be required of Tenant. This option to terminate early shall revive upon
expiration or termination of any sublease by Tenant, on the same terms and
conditions.

Landlord's Address for Notice as set forth in the Basic Lease Information of the
Lease shall be modified and amended, as of the Effective Date, to delete the
former addresses and to replace them with the following:

Glenborough Properties, L.P.
c/o Glenborough Realty Trust Incorporated
400 S. El Camino Real, 11th Floor
San Mateo CA 94402

Attn: Legal Department

Telephone: 650-343-9300
Facsimile: 650-343-1046

With a copy to:

Glenborough Properties, L.P.,
c/o Glenborough Management Office
400 S. El Camino Real, Suite 775
San Mateo CA 94402

Rent shall remain payable as previously directed by Landlord and as may be
subsequently directed by Landlord.

7. All other terms, covenants, and conditions of the Lease shall remain in full
force and effect.

This Agreement modifies and amends the Lease. To the extent there are any
inconsistencies between this Agreement and the Lease, the terms, covenants, and
conditions of this Agreement shall govern. Capitalized terms not defined herein
are defined in the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
date first above written.

LANDLORD:

GLENBOROUGH PROPERTIES, L.P.,
a California limited partnership

By: Glenborough Realty Trust Incorporated,
a Maryland corporation
Its General Partner

By: ________/s/___________________
Its: Vice President

TENANT:

ALLSTATE INSURANCE COMPANY,
an Illinois corporation

By: ____________/s/___________________

William B. Moston

Its: Assistant Vice President






--------------------------------------------------------------------------------




EXHIBIT B



DESCRIPTION OF SUBLEASED PREMISES



[TO BE ATTACHED]




--------------------------------------------------------------------------------




EXHIBIT C

DESCRIPTION OF AND THE TERMS AND CONDITIONS OF LEASING THE EQUIPMENT



A. Lease of Equipment. Sublandlord hereby leases to Subtenant, and Subtenant
hereby leases from Sublandlord the Leased Equipment, which is described on
Exhibit C-1, attached hereto and incorporated herein by reference, for the
duration of the Sublease Term and at no additional cost to Subtenant. Subtenant
accepts all items of the Leased Equipment in their "As Is, Where Is" condition,
without any warranties, either express or implied, and with all faults,
including, but not limited to, both latent and patent defects. Subtenant shall
have no affirmative obligation to maintain the Leased Equipment (other than the
mechanical equipment included therein in which case, Subtenant shall be
responsible for normal, periodic, and reasonable maintenance and repair, but not
replacement or restoration) during the Sublease Term. Unless Subtenant exercises
its option to purchase the Leased Equipment as provided below, upon the
expiration of the Sublease Term, Subtenant shall deliver the Leased Equipment to
Sublandlord in the same condition in which Subtenant received it, subject to
normal wear and tear and casualty loss. Subtenant has the option to purchase the
Leased Equipment for the sum of Ten Thousand and NO/100 Dollars ($10,000.00). If
Subtenant elects to exercise its option to purchase the Leased Equipment,
Subtenant shall give Sublandlord notice of exercise on or before February 1,
2004, and shall remove the Leased Equipment from the Leased Premises on or
before March 30, 2004.

B. Insurance. Subtenant shall maintain and provide Sublandlord evidence of
adequate property damage insurance and standard fire and extended coverage
insurance to cover the full replacement cost of the Equipment, naming
Sublandlord and Landlord as additional insured parties.



C. Indemnification. Subtenant shall indemnify, hold harmless and defend
Sublandlord from all claims, actions, liabilities, damages, expenses and
judgments (including but not limited to reasonable attorneys' fees, reasonable
investigative and discovery costs and all other sums) on account of Subtenant's
breach of this Sublease and/or any injury to persons, loss of life or damage to
property occurring during delivery to or from, on, in, and about the location
where the Leased Equipment is located or with respect to any claims relating to
use of the Leased Equipment by Subtenant or its agents.



D. Location and Use of the Leased Equipment. At all times during the Sublease
Term, the Leased Equipment shall remain located at/in the Subleased Premises and
shall be used for business and/or commercial purposes and not primarily for
personal or household purposes.

E. Condition of the Leased Equipment. Subtenant acknowledges and agrees that
Subtenant has been given the opportunity to inspect the Leased Equipment prior
to the execution and delivery of this Sublease and has found the same
satisfactory for all purposes hereunder. Subtenant accepts the Leased Equipment
in their "As Is, Where Is" condition, without warranties, either express or
implied (including, but not limited to any warranty of merchantability or
fitness for a particular purpose), and with all faults (including, but not
limited to, both latent and patent defects).

F. Risk of Loss. Subtenant shall keep the Leased Equipment and Subtenant's
interest in this Sublease free and clear of all liens and encumbrances of any
type whatsoever, and hereby indemnifies and holds Sublandlord harmless from any
loss caused thereby. Subject to the terms of the Master Lease and Sublease,
Subtenant shall bear the entire risk of loss, theft, damage or destruction of
the Leased Equipment, and no loss, theft, damage or destruction shall relieve
Subtenant of any obligation hereunder, including payment of Rent.

G. Sublandlord's Inspection and Recovery of Possession of the Leased Equipment.
In the event that it shall be necessary for Sublandlord or its designee to enter
any location where the Leased Equipment is kept to inspect the Leased Equipment
or to recover possession of the Leased Equipment upon the expiration or earlier
termination of this Sublease and the Master Lease, Subtenant agrees to take all
reasonable steps so that Sublandlord or such designee may do so during
Subtenant's normal business hours after Sublandlord gives Subtenant five (5)
days prior written notice. Sublandlord further agrees that Sublandlord shall be
liable to Subtenant for any damage arising out of such entry and performance or
repossession, except for damages caused by Subtenant's negligence or willful
misconduct and except Sublandlord shall only be liable for damages ariaing out
of such entry caused by Sublandlord's negligence and willful misconduct if such
entry be as a result of Subtenant's default of this Sublease. Nothing in this
Paragraph G shall govern any of Sublandlord's rights to recover any of the
Leased Equipment following a Default hereunder.

H. Default. Subtenant will be in Default under this Sublease if (a) Subtenant
shall fail to pay any rent hereunder within thirty (30) days after the date when
such rent is due; (b) Subtenant shall fail to perform any other term or
condition of this Sublease for a period of thirty (30) days after written notice
thereof from Sublandlord (provided, however, if such failure shall reasonably
require more than 30 days to cure, such period shall be extended as may be
reasonably necessary to effect a cure); (c) Subtenant removes any of the
Equipment from the location without Sublandlord's prior written consent which
may be withheld for any reason or no reason; (d) Subtenant sells, transfers,
encumbers, subleases or parts with possession of any Equipment; or (e) Subtenant
makes a voluntary assignment for the benefit of creditors or files or has filed
against it a voluntary or involuntary petition or proceeding under any
bankruptcy or similar laws.

I. Remedies. Upon the happening of any event of Default, Sublandlord shall have
the right to do any of the following to the greatest extent permitted by law:
(a) take immediate possession of the Equipment; (b) terminate this Sublease in
accordance with the Master Lease; (c) continue this Sublease in full force and
effect to the end of the Sublease Term, notwithstanding the occurrence of such
Default, and enforce, by all proper and legal means, Sublandlord's rights
herein, including the monthly collection of Rent and other amounts due,
including without limitation, late payment fees and interest to the extent
permitted under the Master Lease on the amounts due under this Sublease; or (d)
exercise all of the rights and remedies with respect to Subtenant that would be
available to Sublandlord under the Master Lease with respect to the
corresponding Default thereunder. The foregoing remedies shall be nonexclusive
and in addition to any provided by law. Sublandlord shall have no obligation to
exercise any such remedy, and the exercise of any thereof shall not release
Subtenant from its obligations hereunder. In addition, all of Sublandlord's
remedies shall be cumulative, and action on one shall not be deemed to
constitute an election or waiver of any other right to which Sublandlord may be
entitled.



J. Disclaimer of Representations and Warranties. SUBTENANT ACKNOWLEDGES THAT
SUBLANDLORD DOES NOT HAVE EXPERTISE ABOUT OR WITH RESPECT TO THE EQUIPMENT AND
IS NOT THE MANUFACTURER OR THE SUPPLIER OF THE EQUIPMENT NOR A DEALER IN SIMILAR
EQUIPMENT. THE EQUIPMENT ARE SUBLEASED "AS IS," "WITH ALL FAULTS," AND SUBTENANT
IS SATISFIED THAT THE SAME IS SUITABLE FOR SUBTENANT'S PURPOSES. SUBLANDLORD
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
EQUIPMENT, INCLUDING WITHOUT LIMITATION, ITS CONDITION, PERFORMANCE, ABILITY,
PRESENT STATE OF REPAIR OR ABILITY TO FUNCTION IN ANY RESPECT, OR THE
DESCRIPTION THEREOF SET FORTH IN EXHIBIT C-1, MERCHANTABILITY, FITNESS FOR USE,
FITNESS FOR PARTICULAR PURPOSE, SUITABILITY, QUALITY, DURABILITY, VALUE,
COMPLIANCE WITH SPECIFICATIONS OR REGULATIONS OR OTHERWISE. ALL WARRANTIES,
INCLUDING THOSE LISTED ABOVE, ARE HEREBY EXPRESSLY DISCLAIMED.






--------------------------------------------------------------------------------




EXHIBIT C-1

DESCRIPTION OF EQUIPMENT



114 Steelcase 6' X6'3" workstations and associated file cabinets

Lunch Room Furniture

Refrigerator

Private Office Furniture

Conference Room Furniture

Training Room furniture

Liebert 12 KVA UPS

Bookcases with glass doors

Security system

File storage racks






--------------------------------------------------------------------------------


